Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 1 of 183




                                                          HC 12
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 2 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 3 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 4 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 5 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 6 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 7 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 8 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 9 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 10 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 11 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 12 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 13 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 14 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 15 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 16 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 17 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 18 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 19 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 20 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 21 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 22 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 23 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 24 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 25 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 26 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 27 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 28 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 29 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 30 of 183
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 31 of 183




                                           CLAIM I

A) Supporting Facts:
       In July of 2010, Petitioner and her husband, Calvin Thibodaux, met Mr. Sidney

Dobronich (“Mr. Dobronich”), when they rented property next door to Mr. Dobronich’s

property. Mr. Dobronich was an elderly man who lived alone in a single family trailer on his

property.   Mr. Dobronich was not married and did not have any children or grandchildren.

From 2011 through 2013, Claimant became friends with Mr. Dobronich and also began

performing care-giving services for Mr. Dobronich.

       Mr. Dobronich had a sizable estate which he maintained in an investment account and

several bank accounts. His primary concern was to be permitted to live out his life at his home

on Nell Drive in Sun, Louisiana and to not be placed in a nursing home. Consistent with this

concern, from around 2009 through 2011, Mr. Dobronich attempted to form a relationship with

his step grandson, Mr. Craig Burdine whereby he transferred control of all of his assets to Mr.

Burdine and moved to the state of Washington to live with Mr. Burdine in return for Mr. Burdine

providing care for him and allowing him to not be placed in a nursing facility. During that time,

Mr. Dobronich purchased real estate for Mr. Burdine in Washington State, as well as the

property located at 20127 Nell Drive, along with purchasing a trailer to be placed on the

property. The arrangement with Mr. Burdine failed, and Mr. Dobronich returned to Nell Drive

and removed Mr. Burdine’s control of his assets.       At the time Mr. Dobronich reacquired

complete control of his assets in April of 2011, he had spent well over $300,000 of his estate

during the attempted arrangement with Mr. Burdine.

       Throughout the time that Petitioner was performing care-giving services to Mr.

Dobronich, beginning in the Summer of 2012 through February of 2013, Mr. Dobronich

attempted to form the same relationship with the Thibodauxs that he had previously attempted to

form with Mr. Burdine. Petitioner and Mr. Dobronich had several conversations whereby Mr.

Dobronich expressed a strong desire not to be placed in a nursing home and to be allowed to live

out his life at his home at 29127 Nell Drive, whereby Petitioner expressed to Mr. Dobronich her

intention to continue to take care of Mr. Dobronich and not to allow him to be placed in a

nursing home.    Petitioner and Mr. Dobronich also discussed Defendant and her husband

developing and managing rental property with Mr. Dobronich’s financial assistance, which
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 32 of 183



would include the property at Nell Drive, as well as other in the near vicinity. Mr. Dobronich

would then leave all of his assets to the Thibodauxs in his will.

       In February of 2013, after suffering a heart attack for which Petitioner drove him to the

hospital; Mr. Dobronich decided to enter into his previously discussed arrangement with the

Thibodauxs. Mr. Dobronich executed a statutory will and a power of attorney executed in favor

of Petitioner, which provided Petitioner with access to Mr. Dobronich’s finances.           From

February through mid-March of 2013, Petitioner, at the specific direction of Mr. Dobronich, and

with the use of Mr. Dobronich’s power of attorney, engaged in several transactions in connection

with their arrangement:     assets were moved from Mr. Dobronich’s investment account to

purchase undeveloped or dilapidated real estate property within the immediate vicinity of Mr.

Dobronich’s and the Thibodaux’s home, as well as to purchase several items necessary to

develop and renovate such property. Mr. Dobronich also authorized the Thibodauxs to purchase

vehicles and other personal items. From February through March of 2013, Mr. Dobronich

specifically authorized over 30 transactions, which included purchases, cash withdrawals and

transfers, totaling over $334,000.

        On March 12, 2013, Mr. Dobronich suffered a severely fractured hip from a fall at his

home. Requiring substantial rehabilitation, but not wanting to be placed in a nursing facility

during his recovery, Mr. Dobronich and Petitioner decided to purchase a handicapped accessible

camper, which would be placed adjoining the Thibodaux’s residence to aid Petitioner in assisting

with his recovery.

       On or around March of 2013, two of Mr. Dobronich’s nephews, George and Forest

Dobronich (“the Nephews”), with the assistance of Mr. Burdine, discovered the expenditures

made by Mr. Dobronich pursuant to his arrangement with the Thibodauxs.             The Nephews

engaged Detective Stefan Montgomery of the St. Tammany Parish Sheriff’s Office (“STPSO”)

to open a criminal investigation of the Petitioner for elder exploitation, which involved a search

of Mr. Dobronich’s financial records, interviews of Petitioner as well as representatives from

various financial institutions. Although Det. Montgomery was able to determine the true nature

of the arrangement between Mr. Dobronich and the Thibodauxs and was specifically informed

by Mr. Dobronich on March 21, 2013 of the nature of the arrangement and that all transactions

were specifically authorized; Detective Montgomery assisted the Nephews in concealing Mr.

Dobronich’s assent to these transactions and in gaining physical control over Mr. Dobronich
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 33 of 183



through an illegally obtained power of attorney which the Nephews further used to obtain

exclusive physical control over Mr. Dobronich. These efforts by Det. Montgomery and the

Nephews resulted in a criminal prosecution of Petitioner and her husband, State v. Thibodaux,

No. 534840-1, 22nd J.D.C., Div. “C” for two counts of violations of La. R.S. 14:93.4,

Exploitation of the Infirmed. Due to involvement of a high ranking member of the St. Tammany

Parish District Attorney’s Office with the circumstances of the case (the illegally obtained power

of attorney listed Mr. Leo Hemelt, Jr. as a witness thereto), the criminal matter was prosecuted

by the Louisiana Department of Justice (“LaAg”), and particularly by Assistant Attorney General

(“AAG”) Jonathan Blake.

       Using their illegally obtained power of attorney from Mr. Dobronich, the Nephews

instituted a civil action, entitled, Forest Dobronich and George Dobronich v. Darnay Thibodaux

and Calvin Thibodaux, No. 2013-11784, 22nd J.D.C., Div. “D”, (hereinafter, “the Civil

Revocation Action”) to revoke several transactions and for return of assets.          Using Det.

Montgomery’s connections with the United States Secret Service (“USSS”) as part of the USSS

Financial Crimes Task Force, the Nephews and Det. Montgomery also leveraged a civil asset

forfeiture proceeding, United States v. 100,641.06, et al., No. 13-5566, USDC EDLa, Sect. “B”,

to seize assets and property known by Det. Montgomery to have been rightfully obtained with

Mr. Dobronich’s consent. The Nephews also admitted to the seizure and acquisition by both

STPSO and USSS of at least $292,000 of the $334,000 that was expended by Mr. Dobronich via

Petitioner pursuant to their arrangement.

       During the pendency of the criminal investigation and the civil revocation action, and

despite being under intense coercion and almost exclusive physical control of the Nephews, Mr.

Dobronich had the opportunity to provide sworn testimony in two instances in which he

attempted to state that all transactions performed by the Petitioner were specifically authorized

and he did not want to prosecute the Petitioner or her husband. The Nephews used their power

of attorney to prevent not any further deposition testimony from Mr. Dobronich or even contact

with anyone outside of the Nephews. The Nephews also used their power of attorney to have

Mr. Dobronich declared incompetent to testify by the Court in the civil revocation action,

submitting to the Court medical reports of Dr. Paul Verrette (“the Verrette Reports”) stating that

Mr. Dobronich suffered from “dementia.” Based on the Verrette Reports, the Court in the Civil

Revocation Action issued a judgment declaring Mr. Dobronich incompetent to testify on August
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 34 of 183



27, 2013, and Petitioner was precluded from obtaining any potentially exculpatory testimony

from Mr. Dobronich through his death on March 25, 2014.

       Notwithstanding the death of Mr. Dobronich in March of 2014, in August of 2014; the

Louisiana Department of Justice, which was handling the prosecution in the criminal case,

procured expert testimony from Dr. Michelle Garriga regarding a forensic psychiatric analysis of

Mr. Sidney Dobronich. This expert testimony relied heavily upon the Verrette Reports and the

statements of the Nephews and concluded that Mr. Dobronich suffered from Major

Neurocognitive Disorder (Dementia) and lacked the capacity to consent to any of the

transactions conducted within the last two years of his life, including between February and

March of 2013 for which petitioner was being prosecuted.            Clearly, without this expert

testimony, in light of the absence of Mr. Dobronich and the two instances of sworn testimony

indicating that the transactions were authorized; the State of Louisiana would not have had legal

sufficiency to bring the criminal prosecution against Petitioner or her husband.            More

importantly, without Mr. Dobronich’s availability; Petitioner was effectively required to rebut

the State’s evidence of the over 30 transactions of $334,000, conducted in less than one month’s

time with nothing but her own admittedly self serving testimony.

       At around the same time that the State was procuring expert testimony regarding Mr.

Dobronich’s competence to authorize the transactions at issue, in August 2014, the nephews

opened a succession of their uncle: Succession of Dobronich, No. 2014-30680, 22nd J.D.C., Div

“I” (“the Succession”) In this Succession, the Nephews probated a hand written testament of Mr.

Dobronich purporting to leave all of his property to his Nephews, and other nieces and nephews

of Mr. Dobronich. The hand written will was dated July 18, 2013, within two weeks of the date

of the Verrette Reports declaring the diagnosis of dementia and the mental incapacity of Mr.

Dobronich. Additionally, the sworn descriptive list filed by the Nephews in connection with the

successions proceedings, when compared to the evidence collected in Det. Montgomery’s

investigation of Mr. Dobronich’s finances, reveal that the Nephews appropriated over $200,000

of Mr. Dobronich’s estate during the time they had power of attorney over Mr. Dobronich’s

finances. Further, the Nephews attempted to conceal this by improperly attributing those assets

to the value of the claims in the Civil Revocation Action.

       On November 7, 2014, Petitioner filed a Petition to Annul the July 18, 2014 testament.

In that Petition to Annul, Petitioner herein explicitly raised the issue of Mr. Dobronich’s mental
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 35 of 183



capacity to execute the July 18, 2013 hand written will based on the submission of the Verrette

Reports to the Court in the Civil Revocation Action. On November 10, 2014, AAG Blake

tendered to Petitioner counsel, Mr. Roy Burns, what the State of Louisiana identified as Brady

material regarding the July 18, 2013 purported testament of Mr. Dobronich, indicating at least its

awareness of the Nephews attempt to probated a testament in direct contravention of its key

piece of evidence against Petitioner.

       Trial of the criminal matter was set for December 15, 2014. On December 3, 2014,

Petitioner’s Counsel in this Petition filed a Motion to Enroll in the criminal matter with Mr.

Burns and filed a Motion to Exclude the testimony of Dr. Garriga, based on a violation of

Louisiana Rules of Evidence Rule 702 (Daubert). Though not explicitly raised, the motion

referenced the evidence of the Nephew’s purported attempts to probate the July 18, 2013 hand

written will. On December 16, 2014, a hearing on the Petitioner’s Motion to Exclude Expert

Testimony was held, wherein the Court denied Petitioner’s Motion.          Trial commenced on

December 16, 2014. As mentioned before, Petitioner was unduly penalized for Mr. Dobronich’s

lack of availability. Not only was he not available for testimony, having been prevented from

providing favorable testimony by the actions of the Nephews in preventing him from testifying

and having him declared incompetent; but Petitioner was effectively forced to rebut the State’s

evidence of the over 30 transactions of $334,000, conducted in less than one month’s time with

nothing but her own self serving testimony, and under a prejudicial cloud of expert testimony as

to Mr. Dobronich’s lack of mental capacity.       Additionally, Petitioner had previously been

convicted of a felony in 2001 for which the Stated threatened to file a multiple offender bill of

information.

       On December 17, 2014, Petitioner and her husband changed their pleas to guilty as

charged. The prosecution, while agreeing to a sentence of probation for Petitioner’s husband

Calvin Thibodaux, insisted on a pre-sentence investigation as to Petitioner. The Court set the

sentencing hearing for January 29, 2015.

       On January 9, 2015, Petitioner herein filed a Motion to Withdraw her guilty plea and to

Dismiss the Indictment on the grounds that the Nephews, with the acquiescence and possible

coordination with the State of Louisiana, deprived her of Mr. Dobronich’s favorable testimony in

violation of the Compulsory Process Clause of the 6th Amendment and the Due Process Clause
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 36 of 183



of the 5th and 14th Amendments to the United States Constitution. The hearing on the Motions

was set contemporaneously with the sentencing hearing on January 29, 2015.

       From 17 December 2014 through January 29, 2015, the pre-sentence investigation was

conducted on behalf of the Division of Probation and Parole (“PPO”) by Parole Officer (“PO”)

Letitia Moore. During the investigation, both the Nephews and Det. Montgomery provided

information to PO Moore regarding the specific transactions occurring between February and

March of 2013 and that the value of the transactions amounted to $334,000. The Nephews and

Det. Montgomery omitted to advise that the Nephew’s obtained power of attorney over Mr.

Dobronich on March 28, 2013 and that at least $292,000 of the purported $334,000 had been

seized by state and Federal law enforcement or was in control of the Nephews via their power of

attorney.   Nephew, Forest Dobronich specifically and falsely advised PO Moore that only

“$70,000 to $100,000” of the $334,000 had been “recovered.”           Additionally, PO Moore’s

investigation revealed only one unpaid medical bill, which was accrued during the time in which

the Nephews had control over Mr. Dobronich through their power of attorney.

       Prior to filing her motions with the court, Petitioner was interviewed by PO pursuant to

the pre-sentence investigation. PO Moore was specifically aware of the transactions contained in

Det. Montgomery’s investigation and proceeded to seek specific admissions of guilt with regards

to each of the transactions made pursuant to Petitioner’s arrangement with Mr. Dobronich. Of

considerable significance was the fact that the bill of information in the criminal matter

contained two general counts of violations of La. R.S. 14:93.4 and did not contain detailed

counts of specific transactions (i.e., the Petitioner’s guilty pleas were not attributable to any

specific transaction). Also of considerable significance was that, at the time the pre-sentence

investigation was conducted, all three civil actions, the Civil Revocation Action, the Successions

Proceedings, and the Federal Civil Forfeiture were still pending. In any event, Petitioner refused

to admit to PO Moore of wrongfully appropriating any of Mr. Dobronich’s property.

       PO Moore submitted the PPO Pre-Sentence Investigation Report (“PSIR”) to the District

Court on the day of motions and sentencing, January 29, 2015. The PSIR reflected a perceived

lack of remorse on the part of Petitioner for refusing to “admit” that the specific transactions

were wrongful.     The PSIR also falsely reflected that $230,000 to $260,000 was still

“outstanding”, that Petitioner spent Mr. Dobronich’s money under the pretense of paying Mr.
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 37 of 183



Dobronich’s medical bills, and that at least $1,000 of Mr. Dobronich’s medical bills remained

unpaid as a result of Petitioner’s wrongful actions.

       On January 29, 2015, the District Court denied the Motions to Withdraw Plea and to

Dismiss the Indictment. The Court relied heavily upon the expert testimony and report of Dr.

Garriga that Mr. Dobronich was incompetent and that he not have been permitted to testify on

that basis. Sentencing followed. Consistent with the recommendations of the PSIR, the Court

sentenced Defendant to 10 years in prison with 5 years suspended, and 5 years probation.

       Petitioner filed her Application for Writ of Supervisory Review to the Louisiana First

Circuit Court of Appeals on February 17, 2015, which application was denied on February 19,

2015. Petitioner filed her Application for Writ of Supervisory Review to the Louisiana Supreme

Court on March 9, 2015, which application was denied on May 15, 2015.

       Arguably, despite the legal arguments raised, given the discretion afforded to the District

Court, the denial of writs could have been based on a finding that the District Court was within

its discretion to find Mr. Dobronich incompetent as a potential witness throughout the pendency

of the criminal prosecution up until his death, as there was no sworn testimony in the record to

the contrary. Similarly, without sworn testimony; the State of Louisiana through the LaAg

Office, argued in opposition to the Petitioner’s Motions and Applications that the submission of

the Garriga Report was did not constitute a knowing submission of false evidence and that the

District Court’s reliance on said report was within its discretion.

       Subsequent to the District Court’s rulings and sentence on January 29, 2015, on February

24, 2015, the Court in the Successions proceeding held a hearing on the petition to annul

testament filed by Petitioner herein. Within that hearing, the proponents of the July 18, 2013

testament offered the sworn testimony of the Nephews, as well as Detective Stefan Montgomery

of the St. Tammany Parish Sheriff’s Office, that, at all times from February 2013 through his

death in March of 2014, Mr. Dobronich was fully mentally competent. Additionally, upon

attempting to introduce the Verrette Report, the critical evidence supporting the State’s expert

testimony against Petitioner, the Nephew’s through their counsel, objected to the introduction of

the report on the grounds that the Verrette Reports constituted unreliable hearsay. Pursuant to

those occurrences, the Court in the successions proceedings accepted the testimony offered by

the Nephews, sustained the hearsay objection as to the Verrette report, and issued a Judgment

upholding Mr. Dobronich’s execution of the July 18, 2013 hand written will.
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 38 of 183



       On May 20, 2015, trial in the Civil Revocation Action was held. At the conclusion of

that trial, the Court held, in part, that all property subject to this in Rem proceeding was the

property of the Nephews, as well as several other nieces and nephews of Mr. Dobronich.

Significantly, the Court also held that the total value of the property at issue was $304,606.46

and there was no outstanding assets of the late Mr. Dobronich that had not been recovered and

either returned or held by the State of Louisiana and the Federal Government. That ruling was

set forth in a written Judgment dated June 15, 2015.

       On February 27, 2015, AAG Blake was apprised of the Court’s February 24, 2015 ruling

in the Succession Proceeding, and the specific sworn testimony of the Nephews disavowing the

conclusions of the Verrette Report. Notwithstanding this knowledge, on March 10, 2015, AAG

Blake filed an opposition to Petitioner’s Writ Application specifically noting the District Court’s

reliance on the knowingly false Garriga report. Additionally, on September 21, 2015; the State

of Louisiana filed a motion in the Criminal Matter seeking additional restitution from claimants

herein. Although AAG Blake was apprised of the existence of the June 15, 2015 Judgment on

September 28, 2015, The LaAg’s Office did not withdraw its motion until January 20, 2016,

after which time it had been apprised of Petitioner’s knowledge of the Nephew’s

misappropriation of approximately $200,000 of Mr. Dobronich’s estate and Petitioner’s intent to

legitimately use that evidence to defend against the State’s restitution motion.

       Based on the totality of the evidence set forth, much of which was obtained after the fact,

it is clear that both the Expert Report of Dr. Garriga regarding Mr. Dobronich’s purported mental

incompetency in February and March of 2013, and the January 29, 2015 Pre-Sentence

Investigation Report averring the non-recovery of approximately $250,000 of Mr. Dobronich’s

assets, were patently false.    More disturbingly, the evidence overwhelmingly supports the

conclusion that the Louisiana Department of Justice, as the prosecutor in the case, was not only

aware that Garriga Report was patently false, but that it was submitted to the Court with the

specific malicious intent to wrongfully benefit the Nephews of Mr. Dobronich in their attempt to

acquire ownership of Mr. Dobronich’s estate in the concurrent civil proceedings. The false

Garriga Report was critical for the prosecution of Petitioner, as the prosecution could not have

been maintained against petitioner without it. Likewise, the Pre-Sentence Investigation Report

was instrumental not only in the unduly severe sentence imposed upon Petitioner, but also

prejudiced the District Court’s decision regarding her Motion to Withdraw her Guilty Plea. Both
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 39 of 183



submissions violated Petitioner’s Due Process right to be free from the knowing submission of

false evidence in a criminal prosecution against her (which right not only confers a non-waivable

duty upon the prosecutor not to knowingly offer false evidence, but an equally affirmative non-

waivable duty to correct such an error when discovered). As such, the conviction and sentence

against the Petitioner must be vacated.

B) Names and Addresses of Witnesses Who Can Support Petitioner’s Claim:

       Petitioner submits the following list of witnesses with potential favorable testimony in

this matter:

       1) Mr. Forest Dobronich
          1013 East St. Bernard
          Chalmette, LA 70043
          (competence of Mr. Dobronich; falsity of Garriga Report; falsity of Pre Sentence
          Investigation Report)

       2) Det. Stefan Montgomery
          St. Tammany Parish Sheriff’s Office
          2070 N. Collins Blvd., Bldg 1
          Covington, LA 70433
          (competence of Mr. Dobronich; falsity of Garriga Report; falsity of Pre Sentence
          Investigation Report)

       3) PO Letitia Moore
          Louisiana Dep. Probation and Parole
          1712 N. Columbia St.
          Covington, LA 70434
          (Falsity of pre-sentence investigation report; State’s knowledge of same)

       4) Ms. Peggy G. Vallejo
          428 W. 21st St.
          Covington, LA 70433
          (competence of Mr. Dobronich; veracity of Verrette Reports)

       5) Mr. Leo R. Hemelt, Jr.
          428 W. 21st St.
          Covington, LA 70433
          (competence of Mr. Dobronich)

       6) Asst. Atty Gen. Jonathan D. Blake
          Louisiana Department of Justice
          1885 N. Third St.
          Baton Rouge, LA 70802
          (State’s awareness of Nephew’s testimony regarding veracity of Verrette Reports and
          expert testimony of Dr. Garriga)

       7) The Hon. Peter J. Garcia
          22nd Judicial District Court, Div. “D”
          701 N. Columbia Street
          Covington, LA 70433
          (Nephews’ assertion of mental incompetency of Mr. Dobronich and submission of
          Verrette Reports in Civil Revocation Action)

       8) The Hon. Reginald T. Badeaux
          22nd Judicial District Court, Div. “I”
          701 N. Columbia Street
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 40 of 183



           Covington, LA 70433
           (Nephews’ assertion of mental competency of Mr. Dobronich and objection to
           veracity of Verrette Reports in Successions Proceeding)

C) Reason for Not Raising this Specific Ground on Appeal:

       First and foremost, direct appeal of this conviction was not available, as the conviction

was obtained through a plea of guilty which Petitioner asserts was wrongfully obtained.

       Additionally, Petitioner herein has specifically accused the Louisiana Department of

Justice of prosecutorial misconduct, further accusing that prosecutors and investigators, acting

under color of the State of Louisiana, maliciously submitted knowingly false evidence, and

wrongfully leveraged the State criminal justice process, for the benefit of Petitioner’s adversaries

in several civil proceedings. These accusations are not made lightly and should not and cannot

be made without a substantial basis for doing so.        Despite the existence of circumstantial

evidence of such wrongful conduct at the time the Garriga report was submitted; counsel for

Petitioner did not feel that an explicit accusation of prosecutorial misconduct was warranted.

Counsel for petitioner chose to address the issue indirectly through a Motion to Exclude Dr.

Garriga’s Testimony. Petitioner also sought to indirectly raise the issue through the Motion to

Withdraw Guilty Plea whereby the State’s acquiescence in the Nephews fraudulent conduct was

asserted (see Claim II, infra.). The denial of that motion was appealed through the supervisory

writ process and was ultimately denied by the Louisiana Supreme Court on May 15, 2015. In

any event, given the serious nature of the allegations made by Petitioner herein, the

circumstances and the interest of justice indicated that Petitioner’s actions in previously raising

this issue was appropriate.

       Subsequent to the plea of guilty, sentencing and denial of the Petitioner’s motions,

several circumstances occurred which justified an explicit charge of prosecutorial misconduct

herein: the February 24, 2015 hearing in the Successions Proceeding in which the Nephews and

Det. Montgomery provided sworn testimony disavowing the basis of the Garriga Report, as well

as counsel for the Nephew’s objecting to its introduction as inadmissible hearsay; the February

28, 2015 notification of the LaAg of said testimony and ruling; the LaAg’s continued opposition

to Petitioner’s writ application on March 10, 2015; the Court’s ruling in the Civil Revocation

Action that all purportedly misappropriated property was in the possession of the Nephews, the

State of Louisiana and the Federal Government; and the State of Louisiana’s subsequent Motion

for Restitution. These circumstances, occurring after the guilty plea and conviction, constitute
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 41 of 183



subsequent evidence of the bad faith of the State of Louisiana in submitting the Garriga Report

and the PSIR as evidence against Petitioner and warrant the charge of prosecutorial misconduct

in this petition in the first instance.

        Finally, under well established Federal law as provided in the case of United States v.

Mason, 293 F.3d 826 (5th Cir. 2002), the Petitioner’s Due Process rights confer not only a duty

prohibiting the prosecutor in a criminal proceeding from knowingly introducing false evidence,

but also an affirmative duty to correct such evidence if subsequently discovered. This duty,

furthermore, cannot be “waived” by the Petitioner, or by her counsel, by any such action or

inaction during the proceedings. As such, with respect, counsel’s actions or inactions in the

previous proceedings with respect to raising this Claim are not relevant to its viability.
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 42 of 183



                                          CLAIM III

A) Supporting Facts:
       The Supporting Facts for Claim I are hereby incorporated by reference herein.

       Given the evidence submitted and the result of the February 24, 2015 hearing in the

Successions Proceeding, which was not before the District Court on January 29, 2015, and

therefore not properly before the First Circuit Court of Appeals and the Supreme Court on

Applications for Supervisory Review on February 17 and March 9, respectively; the District

Court’s ruling that Mr. Dobronich was incompetent and could not have provided favorable

testimony for Petitioner was clearly erroneous and resulted in a fundamental deprivation of

Petitioner’s Constitutional rights. Furthermore, the sworn testimony provided and position taken

by the Nephews regarding the Verrette Reports at the February 24, 2015 confirms that the State’s

expert testimony on Mr. Dobronich’s competency was not only materially false, but was based

on fraudulent evidence. Without this expert testimony, the State would not have had any legal

basis for pursuing the prosecution of Petitioner herein and would not have been in a position to

effectively force Petitioner to explain in excess of 30 transactions for $334,000 in less than one

month’s time with nothing but her own self serving testimony. As such, the actions of the State

of Louisiana in obtaining a guilty plea in this case amounts to unlawful coercion in violations of

the Compulsory Process Clauses and the Due Process Clauses of the Constitutions of the United

States and the State of Louisiana.

B) Names and Addresses of Witnesses Who Can Support Petitioner’s Claim:

       Petitioner submits the following list of witnesses with potential favorable testimony in

this matter:

       1) Mr. Forest Dobronich
          1013 East St. Bernard
          Chalmette, LA 70043
          (competence of Mr. Dobronich; falsity of Garriga Report; falsity of Pre Sentence
          Investigation Report)

       2) Det. Stefan Montgomery
          St. Tammany Parish Sheriff’s Office
          2070 N. Collins Blvd., Bldg 1
          Covington, LA 70433
          (competence of Mr. Dobronich; falsity of Garriga Report; falsity of Pre Sentence
          Investigation Report)

       3) PO Letitia Moore
          Louisiana Dep. Probation and Parole
          1712 N. Columbia St.
          Covington, LA 70434
          (Falsity of pre-sentence investigation report; State’s knowledge of same)
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 43 of 183



       4) Ms. Peggy G. Vallejo
          428 W. 21st St.
          Covington, LA 70433
          (competence of Mr. Dobronich; veracity of Verrette Reports)

       5) Mr. Leo R. Hemelt, Jr.
          428 W. 21st St.
          Covington, LA 70433
          (competence of Mr. Dobronich)

       6) Asst. Atty Gen. Jonathan D. Blake
          Louisiana Department of Justice
          1885 N. Third St.
          Baton Rouge, LA 70802
          (State’s awareness of Nephew’s testimony regarding veracity of Verrette Reports and
          expert testimony of Dr. Garriga)

       7) The Hon. Peter J. Garcia
          22nd Judicial District Court, Div. “D”
          701 N. Columbia Street
          Covington, LA 70433
          (Nephews’ assertion of mental incompetency of Mr. Dobronich and submission of
          Verrette Reports in Civil Revocation Action)

       8) The Hon. Reginald T. Badeaux
          22nd Judicial District Court, Div. “I”
          701 N. Columbia Street
          Covington, LA 70433
          (Nephews’ assertion of mental competency of Mr. Dobronich and objection to
          veracity of Verrette Reports in Successions Proceeding)

C) Reason for Not Raising this Specific Ground on Appeal:
       First and foremost, direct appeal of this conviction was not available, as the conviction

was obtained through a plea of guilty which Petitioner asserts was wrongfully obtained.

       The unavailability of an appeal as of right notwithstanding, Petitioner submits that her

Compulsory Process Clause and Due Process Clause claims were raised in the District Court

prior to sentencing on her Motion to Withdraw Guilty Plea and Motion to Dismiss Indictment.

These claims were also raised in Writ Applications to the Louisiana First Circuit Court of

Appeals as well as to the Louisiana Supreme Court. However, the critical evidence in the form

of sworn testimony as to Mr. Dobronich’s competence and the position taken regarding the

Verrette Report was obtained in the February 24, 2015 hearing on Petitioner’s Petition to Annul

Testament in the Successions Proceedings. This occurred after the District Court’s rulings in the

criminal matter and could not be presented therein, nor could this evidence be presented to the

Louisiana First Circuit Court of Appeals and Louisiana Supreme Court in the subsequent Writ

Applications.
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 44 of 183



                                          CLAIM III

A) Supporting Facts:
       The Supporting Facts for Claim I are hereby incorporated by reference herein.

       As confirmed by the February 24, 2015 hearing in the Successions Proceeding, whereby

the Nephews and Det. Montgomery completely disavowed the State’s contention that Mr.

Dobronich was mentally incompetent; the evidence in this case supports the contention that Mr.

Dobronich specifically told Det. Montgomery on March 21, 2013 that all transactions that were

made by Petitioner on Mr. Dobronich’s behalf were specifically authorized and that any

allegations of the Nephews to the contrary were maliciously baseless.        The evidence also

supports the contention that Mr. Dobronich’s statement to Det. Montgomery was recorded by

Det. Montgomery, which recording was subsequently destroyed by Det. Montgomery, as it did

not fit his false narrative against Petitioner and her husband. This contention is specifically

supported by the evidence that was in Det. Montgomery’s possession at the time he conducted

his second interview of Mr. Dobronich on March 21, 2013, as well as the fact that Det.

Montgomery’s report reflects that his March 16, 2013 and April 2, 2013 interviews with Mr.

Dobronich were recorded, but makes no mention of any recording of the March 21, 2013

interview. As such, Det. Montgomery’s destruction of this recording, and his falsification of the

substance of the March 21, 2013 interview with Mr. Dobronich, constitutes bad faith spoliation

of evidence in violation of the Due Process Clause of the United States Constitution and the

Constitution of the State of Louisiana.

B) Names and Addresses of Witnesses Who Can Support Petitioner’s Claim:

       Petitioner submits the following list of witnesses with potential favorable testimony in

this matter:

       1) Mr. Forest Dobronich
          1013 East St. Bernard
          Chalmette, LA 70043
          (circumstances surrounding Det. Montgomery’s bad faith destruction of the recording
          of Mr. Dobronich’s March 21, 2013 statement)

       2) Det. Stefan Montgomery
          St. Tammany Parish Sheriff’s Office
          2070 N. Collins Blvd., Bldg 1
          Covington, LA 70433
          (circumstances surrounding Det. Montgomery’s bad faith destruction of the recording
          of Mr. Dobronich’s March 21, 2013 statement)

       3) Mr. Joseph P. Romano
          14295 HWY 21S
          Bogalusa, LA 70427
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 45 of 183



            Mr. Joseph P. Romano
            20534 HWY 439
            Franklinton, LA 70438
            (circumstances surrounding Det. Montgomery’s bad faith destruction of the recording
            of Mr. Dobronich’s March 21, 2013 statement)


C) Reason for Not Raising this Specific Ground on Appeal:
        First and foremost, direct appeal of this conviction was not available, as the conviction

was obtained through a plea of guilty which Petitioner asserts was wrongfully obtained.

        Furthermore, as mentioned in the previous responses for Claims I and II, the claim of bad

faith spoliation of evidence in violation of the Due Process Clause did not become sufficiently

evident as an actionable Constitutional violation until after the February 24, 2015 hearing in the

Successions Proceeding, in which the Nephews and Det. Montgomery completely disavowed the

State’s contention that Mr. Dobronich was mentally incompetent at the times he authorized the

transactions at issue.
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 46 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 47 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 48 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 49 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 50 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 51 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 52 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 53 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 54 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 55 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 56 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 57 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 58 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 59 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 60 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 61 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 62 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 63 of 183
      Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 64 of 183



                       TWENTY-SECOND JUDICIAL DISTRICT COURT
                          FOR THE PARISH OF ST. TAMMANY
                                STATE OF LOUISIANA

NO. 538643-1                                                                 DIVISION “C”

                                        STATE OF LOUISIANA

                                              VERSUS

                                        DARNAY THIBODAUX

FILED:
                                                                        DEPUTY CLERK

               APPENDIX TO STATE’S RESPONSE TO DARNAY THIBODAUX’S
                    APPLICATION FOR POST-CONVICTION RELIEF

         NOW INTO COURT, through undersigned counsel, comes the State of Louisiana, which

respectfully submits the attached documents in connection with its Response to Darnay Thibodaux’s

Application for Post-Conviction Relief.

         The following documents are attached hereto, and have been assigned page numbers as

follows:
                                                                                     Page(s)
I.       The investigation.
         1.      St. Tammany Parish Sheriff’s Office, Initial Report.                          3-28
         2.      Detailed Supplemental Report of Detective Montgomery.                         29-54
         3.      Attachments to Detailed Supplemental Report.                                  55-286
         4.      St. Tammany Parish Sheriff’s Office, Arrest Report (and warrants)             287-305
         5.      St. Tammany Parish Sheriff’s Office, Supplemental Report.                     306-317
II.      The criminal case (this case).
         6.       Bill of Information                                                          318
         7.      Motion to Exclude Testimony from Sidney Dobronich and Order                   319-320
                 Excluding Sidney Dobronich’s Presence in the Courtroom, etc.
         8.      Transcript – Proceedings held December 12, 2013                               321-338
         9.      Report of Dr. Michelle Garriga                                                339-357
         10.     Plea of Guilty and Waiver of Rights Form                                      358
         11.     Transcript – Proceedings held December 17, 2014                               359-372
         12.     Transcript – Proceedings held January 29, 2015                                373-397
III.     The civil revocation-of-donation proceedings (2013-11784 “D”).
         13.     Petition for Revocation of Act of Donation, Return of Cash and                398-409
                 Movable Property, for Damages and for Order of Sequestration
         14.     Notice of Deposition                                                          410
         15.     Letter from Dobroniches’ counsel in response to Notice of Deposition          411
         16.     Petition for Temporary Restraining Order, Preliminary Injunction,             412
                 and Permanent Injunction

                                                           DARNAY THIBODAUX, 538643-1
                                              APPENDIX TO RESPONSE TO PCR APPLICATION
                                                                        Page 1 of 810
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 65 of 183



       17.    Motion to Cancel Deposition and Quash Deposition Subpoena           419
       18.    Rule to Show Cause                                                  425-428
       19.    Transcript – Proceedings held June 25, 2013                         429-548
       20.    Letter from Paul R. Verrette, M.D. (dated July 2, 2013)             549
       21.    Letter from Paul R. Verrette, M.D. (dated July 25, 2013)            550
       22.    Minute Entry – Proceedings held August 27, 2013                     551
       23.    Judgment regarding competency to testify – August 27, 2013          552
       24.    Transcript – Proceedings held May 20, 2015                          553-690
III.   The federal asset forfeiture proceedings (2014-cv-5566, E.D. La.)
       25.    Complaint for Forfeiture In Rem                                     691-704
       26.    Judgment                                                            705
IV.    The succession proceedings (2014-30680)
       27.    Petition for Probate and Possession                                 706-715
       28.    Petition to Annul Probated Testament                                716-718
       29.    Transcript – Proceedings held February 24, 2015                     719-810

                                                    Respectfully submitted,




                                                    Matthew Caplan, #31650
                                                    Assistant District Attorney




                                                        DARNAY THIBODAUX, 538643-1
                                           APPENDIX TO RESPONSE TO PCR APPLICATION
                                                                     Page 2 of 810
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 66 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 67 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 68 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 69 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 70 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 71 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 72 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 73 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 74 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 75 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 76 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 77 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 78 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 79 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 80 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 81 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 82 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 83 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 84 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 85 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 86 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 87 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 88 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 89 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 90 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 91 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 92 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 93 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 94 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 95 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 96 of 183



                        COURT OF APPEAL

                          FIRST CIRCUIT

                      STATE OF LOUISIANA

                            ********

                DOCKET NUMBER: ______________

                            ********

                       DARNAY THIBODAUX

                               versus

                         KEVIN HIDALGO

                            ********

        APPLICATION FOR SUPERVISORY REVIEW BY
             DARNAY THIBODAUX FROM THE
      JUDGMENT OF THE 22nd JUDICIAL DISTRICT COURT
       PARISH OF ST. TAMMANY, STATE OF LOUISIANA
                   DOCKET NO. 543638-1,
      THE HONORABLE RICHARD A. SWARTZ PRESIDING

                            ********

         ORIGINAL BRIEF OF DEFENDANT/APPELLANT
                   DARNAY THIBODAUX

                                Defendant/Appellant

                            ********

                                Respectfully submitted,


                                CLAIBORNE W. BROWN (25594)
                                1070-B West Causeway Approach
                                Mandeville, LA 70471
                                Telephone: (985) 845-2824
                                Facsimile: (985) 246-3199
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 97 of 183



                                                    INDEX


                                                                                                     PAGE

AFFIDAVIT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   iii

TABLE OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  iv

LIST OF EXHIBITS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        v

JURISDICTION OF THE COURT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ISSUES TO BE CONSIDERED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   16

SPECIFICATION OF ERROR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   17

SUMMARY OF ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      30




                                                           ii
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 98 of 183
   Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 99 of 183



                                      TABLE OF AUTHORITIES



CASES                                                                                                       PAGE

Draper v. Washington,
372 U.S. 487, 495 (1963). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           29

Geter v. Fortenberry,
849 F.2d 1550 (5th Cir. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            20

Griffin v. Illinois,
351 U.S. 12 (1956) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      29

In re Succession of Pardue,
40,177 (La. App. 2 Cir. 11/8/05), 915 So. 2d 415. . . . . . . . . . . . . . . . .                             23

Succession of Werner v. Zarate,
2007-0829 (La. App. 1 Cir. 12/21/07), 979 So. 2d 506. . . . . . . . . . . . . . . .                           23

United States v. Charles,
313 F.3d 1278 (11th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           29

United States v. Mason,
293 F.3d 826 (5th Cir. 2002) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  20

United States v. Selva,
559 F.2d 1303 (5th Cir. 1977). . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      29

Washington v. Texas,
388 U.S. 14, 87 S. Ct. 1920 (1967). . . . . . . . . . . . . . . . . . . . . . . . . . . .                     25

STATUTES

La. R.S. 14:93.4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1, 16, 28

La. C. Cr. P. art. 926. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     30




                                                           iv
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 100 of 183



                          LIST OF EXHIBITS


Exhibit               Document

Exhibit “1”           Petition for Post Conviction Relief (w/Exhibits);

Exhibit “2”           Supplemental Petition for Post Conviction Relief;

Exhibit “3”           State’s Response (w/Exhibits);

Exhibit “4”           State’s Supplemental Response;

Exhibit “5”           Petitioner’s Reply (w/ Exhibits);

Exhibit “6”           Petitioner’s Motion to Compel (w/ Exhibits);

Exhibit “7”           Petitioner’s Motion for Sanctions;

Exhibit “8”           State’s Response of November 30, 2016;

Exhibit “9”           Petitioner’s Reply to Response of November 30 2016 (w/
                      Exhibits);

Exhibit “10”          Petitioner’s Requests for Subpoenas

Exhibit “11”          State’s Request for Summary Disposition;

Exhibit “12”          Orders and Reasons of the District Court;

Exhibit “13”          Notice of Intent to File Writ Application and Return Day;

Exhibit “14”          Affidavit of Undersigned Counsel Regarding Attempts to
                      Obtain December 16, 2014 Transcript and Proffer of
                      Testimony;

Exhibit “15”          Writ Application in the case of State v. Thibodaux, 1st
                      C.C. A. No. 2015-KW-0280;

Exhibit “16”          File-stamp copies of Petitioner’s Pleadings;




                                     v
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 101 of 183



                       JURISDICTION OF THE COURT

      Supervisory Jurisdiction is vested in the Courts of Appeal by virtue of the

authority granted in Article V, Section 10 of the 1974 Constitution of the State of

Louisiana. Supervisory jurisdiction is specifically vested in this Court to review

denial of petitions for post conviction relief pursuant to the Louisiana Code of

Criminal Procedure Article 930.6.

                         STATEMENT OF THE CASE

1) Background Facts:

      The facts and circumstances of this case have been thoroughly briefed to this

Court in a previous writ application in this matter entitled, State v. Thibodaux, No.

22nd J.D.C. No. 534840-1, 1st C.C. A. No. 2015-KW-0280, which application was

denied on February 19, 2015, the assertions made therein are incorporated as if

copied herein in extenso. The State of Louisiana, via the Louisiana Attorney

General’s Office (“LaAG”), maintained a criminal prosecution against Petitioner

and her husband, State v. Thibodaux, No. 534840-1, 22nd J.D.C., Div. “C” for two

counts of violations of La. R.S. 14:93.4, Exploitation of the Infirmed, purportedly

by petitioner of an elderly gentleman named Sidney Dobronich.

      The prosecution which is the subject of this petition for post conviction

relief was predicated upon several transactions executed by Petitioner on Mr.

Dobronich’s behalf, pursuant to a power of attorney executed in favor of

Petitioner, which occurred from February through mid-March of 2013, Petitioner,

and which totaled over 30 transactions, including purchases, cash withdrawals and

transfers, totaling over $334,000.     Petitioner herein asserts that all of these

transactions were specifically authorized by Sidney Dobronich.




                                         1
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 102 of 183



      This criminal prosecution was conducted concurrently with several civil

proceedings prosecuted by two of Mr. Dobronich’s nephews, George and Forest

Dobronich (“the Nephews”), whereby the Nephews were attempting to obtain

control and ultimate ownership of Sidney Dobronich’s finances.

      During the pendency of the criminal investigation and the civil revocation

action, and despite being under intense coercion and almost exclusive physical

control of the Nephews, Sidney Dobronich had the opportunity to provide sworn

testimony in two instances in which he attempted to state that all transactions

performed by the Petitioner were specifically authorized and he did not want to

prosecute the Petitioner or her husband.        On March 27, 2013, Mr. Sidney

Dobronich made the following statement, duly sworn by a notary in good standing

in the State of Louisiana:

                   Before me, Rebecca D. Crawford, Notary Public,
             personally appeared:

                                    Sidney Dobronich

             who being first duly sworn, states that

             1) He does not want to press charges against Calvin and/or
             Darnay Thibodaux for acting on his behalf with a Power of
             Attorney he executed in the presents [sic] of a Notary Public
             and two witnesses;

             2) Anything purchased was with his consent and were
             authorized with his full knowledge;

             3) Items such as, Kubota Tractor, a 4-wheeler, 2001 Chevy PK,
             a 2013 Nissan Altima and property(s) [sic] were purchased with
             my knowledge; the money came from my account;

(Ex. 3, appx. pp. 46-49, 267.)

      On June 25, 2013, Mr Dobronich testified in open court in the matter of

Forest Dobronich and George Dobronich v. Darnay Thibodaux and Calvin

Thibodaux, No. 2013-11784, 22nd J.D.C., Div. “D”, (hereinafter, “the Civil

Revocation Action”), as follows.
                                          2
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 103 of 183



            Q.     Now, I want to show you an affidavit, sir, and this
            is an affidavit that I’m going to mark as Defense Exhibit
            Number 4. Take your time and look at it, and it’s dated
            March 27, 2013, affidavit, okay. When you finish
            reading just acknowledge your head, okay, please. Are
            you finished reading it?
            A.     Uhm-hum (Affirmative response).
            Q.     Would you look at the bottom of it. Do you
            remember I pointed out Mrs. Crawford. Do you know
            Rebecca Crawford?
            A.     Yeah.
            Q.     Is that her name on the bottom of it?
            A.     It is.
            Q.     And is that your signature on the bottom of it?
            A.     Yeah.
            Q.     And without going into it, it says - - and we’re
            going to go into it - - that you gave her the power of
            attorney to buy a Kubota tractor, a four-wheeler, a 2001
            Chevy pickup, a Nissan, other property with your full
            knowledge and with your account and with your consent
            with your money from your account. Does it say that?
            And you do not wish to pursue these people for criminal
            charges. It says what it says; does it not, sir? Yes?
            A.     Yeah.
            Q.     And whose signature is on the bottom of that
            affidavit? Is that your signature on the bottom?
            A.     Yeah.

(Ex. 3, appx. pp. 502-03.)

      Again, on June 25, 2013; Mr. Dobronich specifically testified in the Civil

Revocation Action, under direct questioning by the Court, as follows:

            BY THE COURT:
                   Wait. I have a question, Mr. Burns.
            BY MR. BURNS:
                   Yes, sir, surely.
            BY THE COURT:
                   Why did you do this? Did somebody ask you to
            do this?
            BY THE WITNESS:
                   I don’t know.
            BY THE COURT:
                   You don’t know why you did this? You don’t
            remember who asked you to do it?
            BY THE WITNESS:
                   (Negative Response).
            BY THE COURT:
                   Was it your idea? You came up with this by
            yourself?
            BY THE WITNESS:
                                        3
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 104 of 183



                    (Affirmative Response)
             BY THE COURT:
                    You called up Ms. Crawford and said I want to do
             an affidavit?
             BY THE WITNESS:
                    Yeah.
             BY THE COURT:
                    You called her up? Ms. Crawford is right there.
             You called her up and said I want to do an affidavit and
             say that everything I did I don’t want to prosecute them
             for and I want to give this to them? You called them up
             and said that? It was your idea?
             BY THE WITNESS:
                    (Affirmative response).

(Ex. 3, appx. pp. 504-05.)

      It should be noted that Mr. Dobronich made the above independent

exculpatory statements on June 25, 2013 after being in the exclusive custody and

control of his Nephews, George and Forest Dobronich (hereinafter, “the

Nephews”), while he stayed at the home of Forest Dobronich, in which Mr.

Dobronich was under what was described as 24/7 supervision. (Ex. 3, appx. pp.

756, 760-62.)

      In line with these instances of exculpatory testimony of Mr. Dobronich, prior

to August of 2013, petitioner, through her counsel at the time, made repeated

attempts within the Civil Revocation Action proceedings to obtain Mr.

Dobronich’s testimony in a deposition. These efforts were consistently thwarted

by the Nephews. (Ex. 3, appx. pp. 410-428.) These efforts included the filing of

a rule to compel Mr. Dobronich’s deposition testimony, filed on June 13, 2013, in

which counsel for petitioner asserted, as follows:

             Incidental to the above captioned suit #2 the plaintiffs
             [Nephews] have filed multiple pleadings all of which are
             intended to keep Mr. Sidney Dobronich from testifying
             truthfully about the facts that would exonerate the
             defendants from any claim of wrongdoing.

(Ex. 3, appx. p.426.)


                                          4
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 105 of 183



      On July 9, 2013, the Nephews submitted a medical report of Dr. Paul

Verrette to the Court in the Civil Revocation Action, which declared that Mr.

Dobronich suffered from “dementia” and that “and that “[h]is dementia is such that

he is not able to direct his affairs concerning person or property in matters

consistent with his own interest.” (Ex. 1, appx. pp. 16-17.)

      This report notwithstanding, counsel for Defendant continued to persist with

obtaining a deposition of Sidney Dobronich. On July 17, 2013, counsel in the

Civil Revocation Action held a status conference with the Court, which counsel for

Nephews summarized as follows:

             This is to confirm my conversation with you during the
             Status Conference with Judge Garcia wherein I informed
             you and the judge that we oppose the setting of Sidney
             Dobronich’s deposition based on his incompetency and
             dementia. As a result of that information, Judge Garcia
             has set this matter on the docket for August 27, 2013.

(Ex. 1, appx. p.18.)     The “setting of Sidney Dobronich’s deposition”, as a

contested matter, was set for hearing on August 27, 2013. Id.

      On August 13, 2013, the Nephews send another report of Dr. Verrette, dated

July 25, 2013, not only stating that Sidney Dobronich was not competent to handle

his affairs, but also “that [Sidney Dobronich] is not mentally stable enough to be

able to provide any competent testimony in a court of law, including a deposition.”

(Ex. 1, appx. pp. 19-20.) On August 27, 2013, the Court in the Civil Revocation

Action issued a judgment declaring Sidney Dobronich incompetent to testify at

trial or deposition. (Ex. 3, appx. p.552.)

      Petitioner acknowledges filing a motion, through her counsel at the time,

with the District Court in the Criminal Proceedings seeking to exclude the

testimony of Sidney Dobronich, and entering into a stipulation with the State of

Louisiana to that effect on December 12, 2013. (See Ex. 3, appx. pp. 319-338.)

Petitioner submits that said motion and stipulation were predicated upon the
                                             5
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 106 of 183



August 27, 2013 judgment declaring Sidney Dobronich incompetent to testify.

Petitioner also was unaware that Sidney Dobronich purportedly executed a

handwritten will on July 18, 2013 (naming the Nephews as beneficiaries), nor

could she have been aware of the Nephew’s attempt to probate same on August 6,

2014. (See Ex. 1, appx. pp. 22-31; Ex. 3, appx. pp. 706-15, and text, infra.)

      During the hearing of December 12, 2013 concerning the petitioner’s

Motion to Exclude Testimony, the following statements were made in open court:

            THE COURT:
                  Now we have the motion to exclude testimony
            from Sidney Dobronich. I think we’ve had a discussion
            about that in chambers. And there was an agreement that
            there would be no testimony from Sidney Dobronich, as
            Mr. Dobronich has been declared incompetent.
                  Is that correct?
            MR. BLAKE:
                  That is correct, your Honor.
            MR. BURNS:
                  That is correct, if that’s a stipulation that he is not
            going to testify in the court proceedings.
            THE COURT:
                  I believe that’s what Mr. Blake has indicated.

                                 *       *       *
            THE COURT:
                  No. That motion is denied.
                  Now, Mr. Dobronich cannot assist the State in the
            presentation of their case because he is incompetent, so
            he will not be sitting at the counsel table. But he is
            allowed to come into the courtroom.

(Ex. 3, appx. pp. 327-28, 330.)(emphasis added).

      Petitioner was precluded from obtaining any potentially exculpatory

testimony from Sidney Dobronich through his death on March 25, 2014.

      Notwithstanding the death of Sidney Dobronich in March of 2014, in August

of 2014; the LaAG, which was handling the prosecution in the criminal case,

procured expert testimony from Dr. Michelle Garriga regarding a forensic

psychiatric analysis of Mr. Sidney Dobronich. (Ex. 1, appx. p.36.) The explicitly

stated purpose of the evaluation was “to address [Sidney Dobronich’s] mental
                                         6
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 107 of 183



status and capacity to make decisions regarding his financial affairs in February

and March of 2013.” (Ex. 1, appx. p.37; Ex. 3 appx. p.339.)               This expert

testimony relied heavily upon the Verrette Reports and the written statements of

the Nephews, as well as the investigation report of Det. Montgomery. (Ex. 1,

appx. pp. 38-39; Ex. 3, appx. pp. 356-57.)          Conspicuously, Dr. Garriga’s

evaluation was “by Records Review Only”, despite the availability of the Nephews

and Det. Montgomery for live interviews. (Ex. 1, appx. p.37; Ex. 3, appx. p.339.)

Based on the acknowledged limited evidentiary review, Dr. Garriga concluded that

Mr. Dobronich suffered from Major Neurocognitive Disorder (Dementia) and

lacked the capacity to consent to any of the transactions conducted within the last

two years of his life, including between February and March of 2013 for which

petitioner was being prosecuted:

            Mr. Dobronich demonstrated confusion and memory
            loss, and problems with concentration, executive
            function, and social cognition during his court testimony
            on June 25, 2013. Dr. Verrette found disorientation and
            memory loss in his evaluation on July 2, 2013 leading to
            his diagnosis of dementia. Based upon his evaluation,
            Dr. Verrette further opined that Mr. Dobronich was “not
            able to direct his affairs concerning person or property in
            matters consistent with his own interest.”

            It is my opinion that he lacked the same capacity in the
            months prior, i.e. during the time in question, February
            and March of 2014. Dementia (except that caused by a
            sentinel event such as a massive stroke) has a slow, step-
            wise progression. It does not spontaneously appear to the
            degree evident in Mr. Dobronich in June and July
            without it having also been present in the previous
            months.

(Ex. 1, appx. pp. 38-39; Ex. 3, appx. 356-57.)

      Clearly, without this expert testimony, in light of the absence of Mr.

Dobronich and the two instances of sworn testimony indicating that the

transactions were authorized; the State of Louisiana would not have had legal

sufficiency to bring the criminal prosecution against Petitioner or her husband.
                                        7
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 108 of 183



More importantly, without Mr. Dobronich’s availability; Petitioner was effectively

required to rebut the State’s evidence of the over 30 transactions of $334,000,

conducted in less than one month’s time with nothing but her own admittedly self

serving testimony.

      At around the same time that the State was procuring expert testimony

regarding Mr. Dobronich’s competence to authorize the transactions at issue, in

August 2014, the nephews opened a succession of their uncle: Succession of

Dobronich, No. 2014-30680, 22nd J.D.C., Div “I” (“the Succession Proceeding”).

(Ex. 1, appx. pp. 22-23; Ex. 3, appx. pp. 706-07.) In this Succession Proceeding,

the Nephews probated a hand written testament of Mr. Dobronich purporting to

leave all of his property to his Nephews, and other nieces and nephews of Mr.

Dobronich. (Ex. 1, appx. p.30; Ex. 3, appx. p.714.)     The hand written will was

dated July 18, 2013, within two weeks of the date of the Verrette Reports declaring

the diagnosis of dementia and the mental incapacity of Mr. Dobronich. (Ex. 1,

appx. p.28; Ex. 3, appx. p. 712.)

      On December 9, 2014, petitioner filed a Motion to Exclude the Testimony of

Dr. Garriga, based on a violation of Louisiana Rules of Evidence Rule 702

(Daubert), in which the Petitioner specifically contested the reliability of Dr.

Garriga’s testimony as to the mental competency of Mr. Dobronich. (Ex. 9, Appx.

pp. 3-5.) On December 16, 2014, a hearing on the Defense Motion to Exclude

Expert Testimony was held, wherein Dr. Garriga specifically explained that Major

Neurocognitive Disorder was of such a nature that Mr. Dobronich was completely

mentally incompetent and did not and could not have any instances of mental

capacity to conduct any transactions during the existence of the disorder. (Ex. 14;

Ex. 1, appx. p.40.) In her testimony of December 16, 2014, Dr. Garriga explained

the basis for her determination that Sidney Dobronich’s dementia had progressed

                                        8
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 109 of 183



to such an extent at the time Dr. Verrette examined him on July 2, 2013, that the

dementia would have had to have been present and February and March of 2013.

(Ex. 14.)    Furthermore, Dr. Garriga explicitly testified further the Sidney

Dobronich could not have had any lucid moments in the timeframe of February

and March of 2013, and hence could not have had any such lucid moments in July

of 2013 as well. (Ex. 14: Ex. 1, appx. p.40.) The LaAG did not in any way

attempt to qualify or correct this testimony; and the Court subsequently denied the

Petitioner’s Motion at that time. (Ex. 14.)

      As a result of the potential testimony of Dr. Garriga, and being functionally

deprived of Mr. Dobronich’s exculpatory testimony, in December 17, 2014,

Petitioner and her husband changed their pleas to guilty as charged. (Ex. 3, appx.

pp. 358-372.) The prosecution, while agreeing to a sentence of probation for

Petitioner’s husband Calvin Thibodaux, insisted on a pre-sentence investigation as

to Petitioner. Id. The Court set the sentencing hearing for January 29, 2015. Id.

      On January 9, 2015, Defendant herein filed a Motion to withdraw her guilty

plea and to dismiss the indictment on the grounds that the Nephews, in

coordination with the State of Louisiana, deprived her of Mr. Dobronich’s

favorable testimony in violation of the Compulsory Process Clause of the 6th

Amendment and the Due Process Clause of the 5th and 14th Amendments to the

United States Constitution.     (Ex. 15.)     In opposition Petitioner’s motion to

withdraw her plea, the LaAG, in brief to the District Court, again relied on the

opinion of Dr. Garriga in asserting that no Compulsory Process Clause violation

occurred because the Compulsory Process Clause only applied to competent

witnesses. (Ex. 5, appx. pp. 4, 7-12.) In making this argument, the State made

this unequivocal statement:

             Mr. Sidney Dobronich had no knowledge of this
             transaction, had no knowledge that a check drawn on his
                                         9
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 110 of 183



              account was used, nor was he capable of consenting to
              this transaction because he was suffering from
              dementia all of which is why he was not a party to the
              transaction.

(Ex. 5, appx. pp. 11-12) (emphasis added).

      On January 29, 2015, the State of Louisiana, in arguing against the

petitioner’s motion to Withdraw Plea/Dismiss, made the following statement in

open court:

              . . . There’s no state involving here, whatsoever, with
              Mr. Dobronich’s inability to testify. Judge, he died. The
              doctors declared him incompetent to testify. He was
              declared incompetent to testify, even in the civil suit.
              Judge, the State had no point in him being declared
              incompetent. Judge Garcia saw him, questioned him,
              and determined, while he was testifying on June 25,
              2013, that he was incompetent to testify, Judge. Plain
              and simple. The Judge subsequently issued an order
              declaring that he was incompetent to testify.

                     Last year, December 12, 2013, there was a hearing
              based on a motion filed by Mr. Roy Burns that sought to
              exclude Mr. Dobronich’s testimony because he was
              declared incompetent, Judge. So that was resolved that
              day. Y’all [petitioner] agreed that he was incompetent
              to testify.

(Ex. 3, appx. 389-90.)

      The Court subsequently denied the petitioner’s Motion to Withdraw

Plea/Dismiss, making the following statement:

              The Court is familiar with this case having began [sic] a
              trial in this matter, listened to the testimony of Dr.
              Garriga. The Court does believe that any testimony that
              would have been favorable to the Thibodauxes is all
              speculative at this point; and, further, he would not
              have been allowed to testify.

(Ex. 3, appx. 391.)

      Sentencing followed, wherein the Court sentenced petitioner to 10 years in

prison with 5 years suspended, and 5 years probation. (Ex. 1, appx. p.3.)



                                         10
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 111 of 183



      Petitioner filed her Application for Writ of Supervisory Review to the

Louisiana First Circuit Court of Appeals on February 17, 2015, State v. Thibodaux,

22nd J.D.C. No. 534840-1, 1st Cir. C.A. No. 2015-KW-0280, which application was

denied on February 19, 2015. (Ex. 15.) Petitioner filed her Application for Writ of

Supervisory Review to the Louisiana Supreme Court on March 9, 2015, which

application was denied on May 15, 2015. Id. In opposition Petitioner’s motion to

withdraw her plea, the LaAG, in brief to the Louisiana Supreme Court, again relied

on the opinion of Dr. Garriga in asserting that no Compulsory Process Clause

violation occurred because the Compulsory Process Clause only applied to

competent witnesses, citing its brief to the District Court in which it expressly

asserted as to Sidney Dobronich, “nor was he capable of consenting to this

transaction because he was suffering from dementia.” (Ex. 5, appx. pp. 4, 7-12.)

      Subsequent to the District Court’s rulings and sentence on January 29, 2015,

on February 24, 2015, the Court in the Successions proceeding held a hearing on

the petition to annul testament filed by Petitioner herein. (Ex. 1, appx. pp. 42-43.)

Within that hearing, the proponents of the July 18, 2013 testament offered the

sworn testimony of the Nephews, as well as Detective Stefan Montgomery of the

St. Tammany Parish Sheriff’s Office, that, at all times from February 2013 through

his death in March of 2014, Sidney Dobronich was fully mentally competent. (Ex.

1, appx. pp. 42-43; Ex. 3, appx. pp. 756-57, 780-82, 786-87, 795-96.)

Additionally, upon attempting to introduce the Verrette Report, the critical

evidence supporting the State’s expert testimony against Petitioner, the Nephew’s

through their counsel, objected to the introduction of the report on the grounds that

the Verrette Reports constituted unreliable hearsay. (Ex. 3, appx. pp. 736, 766,

770, 804-806.) Additionally, Forest Dobronich testified that he was certainly



                                         11
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 112 of 183



aware of the report and its conclusions, and stated that he “disagreed” with the

conclusions. (Ex. 3, appx. pp. 765-66, 786-87.)

       The hearsay objections and “disagree[ment]” with the Verrette Report

notwithstanding, Forest Dobronich admitted that the Verrette Report was

submitted to the Court in the Civil Revocation Action, (Ex. 3, appx. p.769),

though he could not remember if the Verrette Report had been shown to Sidney

Dobronich, (Ex. 3, appx. pp. 767-68). On that point, the Nephews did testify that

Sidney Dobronich lived with Forest Dobronich from April 2, 2013 until his death

in March of 2014, (Ex. 3, appx. p.756), and was under what was described as

“24/7 supervision” during that time, including personal supervision of Forest

Dobronich on the date that Sidney Dobronich purportedly executed his July 18,

2013 handwritten will, (Ex. 3, appx. pp. 760-62).

       Pursuant to that testimony, the Court in the Successions Proceedings

accepted the testimony offered by the Nephews, sustained the hearsay objection as

to the Verrette report, and issued a Judgment upholding Sidney Dobronich’s

execution of the July 18, 2013 hand written will. (Ex. 1, appx. pp. 42-43; Ex. 3,

appx. pp. 807-09.)

2) Procedural History:

       On July 28, 2016, petitioner filed her claims for post conviction relief. Ex.

16.)   In those claims, petitioner largely re-asserted the facts previously raised in

her prior Motion to Withdraw her Guilty Plea and to Dismiss the Indictment

against her as well as her unsuccessful writ applications. (Ex. 1.) The Post

Conviction Relief petition was predicated largely on the new evidence, not

originally before the District Court in her previous Motion to Withdraw

Plea/Dismiss, containing sworn testimony of George and Forest Dobronich, Det.

Montgomery and Courtney Dobronich unequivocally asserting the mental

                                         12
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 113 of 183



competence of Mr. Sidney Dobronich, as well as the District Court’s ruling in the

case of Successions Proceedings, that Mr. Dobronich was mentally competent on

July 18, 2013 (4 months after the transactions that are the subject of the criminal

proceedings were conducted). Id. In particular, petitioner’s claims consisted of

the following:    1) a violation of the Due Process Clause for the knowing

submission of the expert testimony of Dr. Garriga, which the State knew was false;

2) a reassertion of the compulsory process clause/due process clause violation

based on the State’s involvement in preventing Mr. Dobronich’s favorable

testimony. Id.

      On September 7, 2016, petitioner supplemented her initial petition with an

additional claim, claiming a violation of the due process clause resulting from Det.

Montgomery’s failure to record the second interview of March 21, 2013, in which

petitioner asserts that Sidney Dobronich told Det. Montgomery that all of the

transactions of February and March of 2013 were authorized. (Ex. 2; Ex. 16.)

      On October 27, 2016, the State of Louisiana submitted its response to

petitioner’s claims. (Ex. 3.) The State obtained and introduced various filings and

the verbatim transcripts for the civil proceedings, including the February 24, 2015

hearing in the matter of Successions Proceedings as well as the May 20 hearing in

the matter of Dobronich, et al. v. Thibodaux, et al., No. 2013-11784, 22nd J.D.C.,

Div. “D”, (hereinafter, “the Civil Revocation Action”). The state also introduced

the entire investigation report of Det. Montgomery, with exhibits, as well as the

various filings in the criminal proceedings. (Ex. 3, appx.) Finally, the State of

Louisiana introduced the transcripts for the petitioner’s guilty plea in the criminal

proceedings on December 17, 2014; the transcript of the motions and sentencing

hearing on January 29, 2015. Id.



                                         13
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 114 of 183



      Conspicuously, the State of Louisiana did not introduce any transcript of the

December 16, 2014 testimony of Dr. Garriga at the hearing on petitioner’s motion

to exclude her testimony. Id.

      In its response, the State of Louisiana generally asserted that the evidence

was insufficient to establish any of the claims asserted by petitioner in her Petition

for Post Conviction Relief.     (Ex. 3.)    However, in so asserting, the State of

Louisiana specifically acknowledged the testimony of Forest Dobronich, quoting

that “from the time he moved in [April 2, 2013] until the time he died [March 24,

2014]”, that Sidney Dobronich was “in good shape mentally” and that “really he

was competent”. (Ex. 3, pp. 9-10.) In referring to the Verrette Report which was

the primary basis for Dr. Garriga’s opinion, the State of Louisiana again quoted

Forest Dobronich’s March 24, 2015 testimony that he disagreed with the diagnosis

of “incompetency and dementia.” (Ex. 3, p.10.) The State of Louisiana also

referenced the testimony of Det. Montgomery’s March 24, 2015 testimony that

Sidney Dobronich appeared “lucid” each of the three times he interviewed him at

the hospital, (Ex. 3, p.10), as well as the March 24, 2015 testimony of George

Dobronich in which he “testified that he visited Sidney Dobronich seven or eight

times after his March 2013 hospitalization, and that each time he visited, Sidney

Dobronich appeared to be lucid”, Ex. 3, p.11).

      The State of Louisiana’s explanation for these discrepancies was not to

contest the above testimony, nor did the State contest the specific instances in

which these witnesses testified that he was mentally competent, leading to a

finding by the Court that Sidney Dobronich was mentally competent to execute an

olographic testament on July 18, 2013. The State of Louisiana explained its

position as follows:

             Initially, the State never contended that Sidney
             Dobronich ws completely mentally incompetent on a
                                           14
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 115 of 183



                24/7 basis. Instead, the State contended (and still
                believes) that Mr. Dobronich was at times alert and
                oriented but could become disoriented quickly when in a
                foreign environment and/or exposed to psychological
                pressure.

(Ex. 3, p.9.)

      In a supplemental response, dated October 31, 2016, the State of Louisiana

elaborated:

                The prosecution believes that one may both (i) suffer
                from dementia and (ii) from time to time experience
                moments of lucidity. For that reason, the opinion of Dr.
                Garriga is not inconsistent with the observations of
                Detective Montgomery. In any event, to the extent that
                the opinion of Dr. Garriga conflicts with the observations
                of Detective Montgomery, the prosecution was prepared
                to present such conflicts to the jury for the jury’s
                consideration.

(Ex. 4., p.2.)

      On November 15, 2016, in light of the positions taken by the State of

Louisiana regarding not only Dr. Garriga’s testimony; but its own position

regarding the mental competence of Sidney Dobronich; petitioner filed a motion to

compel production of the transcript of the December 16, 2014 testimony of Dr.

Garriga wherein she explicitly testified that, in her opinion, Sidney Dobronich

could not have any lucid moments or moments of mental competency. (Ex. 6; Ex.

14; Ex. 16.) This motion was also accompanied by attempts by undersigned

counsel, by telephone and e-mail, to procure said transcript. (Ex. 14.)

      In addition to the evidence submitted by the petitioner and the State of

Louisiana, petitioner, on January 23, 2017; petitioner requested subpoenas be

issued for several witnesses, including Det. Montgomery, for live testimony to be

given at a hearing tentatively set for March 8, 2017. (Ex. 10; Ex. 16.) In response,

the State of Louisiana filed a request for summary adjudication of the petitioner’s

claims on February 14, 2017. (Ex. 11.)

                                           15
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 116 of 183



      On February 23, 2013, the District Court granted the request of the State of

Louisiana and summarily denied petitioner’s claims for post conviction relief.

(Ex. 12.) Specifically, as to Claim I (knowing submission of false testimony of Dr.

Garriga), the District Court accepted the State’s assertion that its position was that

Mr. Sidney Dobronich was both mentally incompetent but had “lucid intervals”;

and that petitioner had failed to produce sufficient evidence to disprove that

position. Id. As to Claim II (Compulsory Process Clause Violation), the District

Court noted that petitioner’s initial Motion to Exclude Mr. Dobronich’s testimony,

filed in November of 2013 and joined by the State of Louisiana in December of

2013, conspicuously omitting that not only the petitioner, but also the District

Court, relied upon the State’s contention that Mr. Dobronich was incompetent to

testify. Id. As to Claim III (Spoliation of additional favorable testimony by Det.

Montgomery), the District Court again simply found that petitioner failed to

produce sufficient proof to support the claim. Id. Finally, as to Claim IV, the

District Court found that the assertion as to the constitutionality of La. R.S. 14:93.4

as applied had been waived by petitioner’s guilty plea of December 17, 2014. Id.

      As to the Motion to Compel, the District Court did not explicitly make a

ruling on same; though given the rulings of the District Court on all other claims;

the Motion, presumably, was denied. Based on the below issues and arguments,

the rulings of the District Court as to petitioner’s Claims I, II, and III, as well as the

Motion to Compel, are erroneous and should be reversed by this Court.

                          ISSUES TO BE CONSIDERED

(1) Did the District Court Err in Denying Petitioner’s Claims for Post
    Conviction Relief?

(2) Did the District Court Err in Failing to Compel Production of the
    Transcript of Dr. Garriga’s Testimony?



                                           16
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 117 of 183



                          SPECIFICATIONS OF ERROR

(1) The District Court Erred in Finding Insufficient Evidence to Support
    Violations of the Due Process Clause and the Compulsory Process
    Clause Underpinning all Four of Petitioner’s Claims for Post
    Conviction Relief.

(2) The District Court Erred in Failing to Compel Production of the
    Transcript of the Testimony of Dr. Garriga.

                          SUMMARY OF ARGUMENT

      Specification No. 1: The assertion of the State in its October 27,

2016 response to petitioner’s claims constitutes an admission that Sidney

Dobronich had both transactional mental competent to authorize all

transactions petitioner made on his behalf in February and March of 2013

and that he had testimonial mental competence to testify to that authorization

thereafter. Under the uncontested evidence presented to the District Court,

the admission is materially inconsistent with the State’s prior position that

Sidney Dobronich lacked mental competence both to testify and to conduct

transactions, rendering erroneous the District Court’s denial of all claims for

post conviction relief.

      Specification No. 2:        Petitioner is unquestionably entitled to

production of the transcript of Dr. Garriga’s December 16, 2014 testimony

in which she directly contradicted the State’s revision of its assertions as to

Sidney Dobronich’s transactional and testimonial mental capacity. To the

extent that this Court is not convinced that petitioner is entitled to relief as

per Specification No. 1, by not compelling production of the transcript, the

District Court has potentially deprived petitioner of the ability to directly

challenge the State’s contention.      Thus, the District Court erroneously

deprived petitioner of a meaningful opportunity to appeal the decision of the



                                          17
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 118 of 183



District Court regarding the State’s materially inconsistent position and

potentially the correctness of the District Court’s ruling.

                                    ARGUMENT

(1)     The District Court Erred in Finding Insufficient Evidence to Support
        Violations of the Due Process Clause and the Compulsory Process
        Clause Underpinning all Four of Petitioner’s Claims for Post
        Conviction Relief.

        Petitioner herein generally asserts that assignment of error as to all claims

for post conviction relief denied by the District Court herein. All four claims for

post conviction relief are predicated on the fundamental fact that the State’s

prosecution against the petitioner, as well as its opposition to her previous writ

application to this Court, was EXPLICITLY based on the assertion that Sidney

Dobronich, the purported victim in this case, was BOTH mentally incompetent to

authorize any of the transactions executed on his behalf by the petitioner in

February and March of 2013 AND mentally incompetent to testify on her behalf as

to that authorization. The primary basis of that position was espoused by the

expert opinion of Dr. Michelle Garriga, who opined as such, based largely on a

report of Dr. Paul Verrette, who concluded based on a purported medical

examination conducted on July 2, 2013 that Sidney Dobronich “[was] not able to

direct his affairs concerning person or property in matters consistent with his own

interest.” This report of Dr. Verrette was submitted to a division of the 22nd

Judicial District Court on behalf of Mr. Dobronich’s Nephews, George and Forest

Dobronich, in a related civil action against petitioner. The expert testimony of Dr.

Garriga was the SOLE basis for the prosecution of petitioner after Mr. Dobronich,

resulting in the commencement of a trial on December 16, 2014 and to her

succumbing to the pressures of said trial and pleading guilty on December 17,

2014.


                                          18
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 119 of 183



      Less than two months after her guilty plea and one month after sentencing,

the very same Nephews who unequivocally represented to Division “D” of the 22nd

Judicial District Court that Sidney Dobronich was mentally incompetent in July

and August of 2013 (upon which representations the Court relied); unequivocally

and repeatedly represented, through sworn testimony, that he was mentally

competent on July 18, 2013 (when Sidney Dobronich purportedly executed a hand

written will naming these Nephews as heirs to his entire estate). This sworn

testimony was not available for consideration by this Court or by the Louisiana

Supreme Court in the prior writ application. The State of Louisiana asserted the

evidence of Sidney Dobronich’s mental incompetence as the primary basis for

opposition. The District Court relied on the State’s assertions in its January 29,

2015 holding that was the subject of that writ application; and this Court, as well as

the Louisiana Supreme Court, so relied in their respective denials of writs.

      In response to the claims for post conviction relief herein, the State of

Louisiana now states that its position was (and was consistently so throughout the

proceedings) that Sidney Dobronich was not “completely incompetent” but was “at

times alert and oriented”. The District Court, without challenge, accepted this

position and denied post conviction relief. As more fully set forth below, this

assertion by the State of Louisiana, as well as its acceptance by the District Court

is a dangerously oxymoronic and, with all deliberate understatement, threatens to

render meaningless any semblance of the rule of law. As such, it should be

conspicuously rejected by this Court.

      (a)    Claim I: Submission of False Testimony of Dr. Michelle Garriga.

      First and foremost, the jurisprudence has unanimously and uniformly

recognized that “the Due Process Clause of the Fourteenth Amendment forbids the

government from knowingly using false testimony against a criminal defendant, or

                                         19
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 120 of 183



failing to correct said false testimony. U.S. v. Mason, 293 F.3d 826, 828 (5th Cir.

2002) (citing Giglio v. United States, 405 U.S. 150, 153 (1972)). To prove a due

process violation, the plaintiff (criminal defendant) must establish that (1) the

testimony was false; (2) the government knew the testimony was false; and (3) the

testimony was material. Id. Additionally, the Fifth Circuit has also recognized

that a Due Process violation where the government official deliberately conceals

exculpatory evidence. See Geter v. Fortenberry, 849 F.2d 1550, 1559 (5th Cir.

1988).       Additionally, the court in Mason specifically held that reversal for

knowingly using false testimony is proper even where the defense had an

opportunity to correct the error. 293 F.3d at 829.1

      At this point, it is important to analyze the State’s admission in its responses

of October 27, 2016 and October 31, 2016, within the context of the evidence

which the State has submitted in support of those responses. The State’s two

assertions, as accepted by the District Court, are that 1) Sidney Dobronich “was at

times alert and oriented but could become disoriented quickly when in a foreign

environment and/or exposed to psychological pressure;” and 2) “that one may

both (i) suffer from dementia and (ii) from time to time experience moments of

lucidity.”     These assertions, as written, can be used to describe virtually any

individual, and as such, is patently meaningless. The legally significant questions

in the context of the State’s assertions are these: (1) Whether Sidney Dobronich


      1
         In U.S. v. Mason, the Fifth Circuit reversed a criminal defendant’s
convictions regarding charges for possession with intent to distribute crack cocaine
and conspiracy. 293 F.3d at 826. The reversal was predicated on the testimony
regarding the government’s primary witness, who falsely testified that he did not
enter into a plea agreement with the government and the government failed to
correct the witness’s misrepresentation.        Id. at 828.      In addressing the
government’s argument as to the defense counsel’s opportunity to correct the error,
the court specifically explained that the defense counsel’s ability and potential
failure to correct the error had no effect on the government’s ability to do so and
would not render the government’s violation as harmless error. Id. at 829.
                                         20
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 121 of 183



was mentally competent to authorize the transactions conducted on his behalf by

petitioner in February and March of 2013 (transactional competence); and (2)

whether Sidney Dobronich was mentally competent to testify as to his

authorizations to those transactions, as he attempted to do on March 27, 2013 and

again on June 25, 2013 (testimonial competence).

      In light of the States’ significant actions in submitting to the District Court

as evidence, without qualification, the transcript of the February 24, 2015

proceedings in the matter of the Successions Proceedings and the Judgment issued

therewith; the State of Louisiana, in asserting that Sidney Dobronich “was at times

alert and oriented” has admitted by clear inference, the following: That Sidney

Dobronich had BOTH transactional and testimonial mental competence on July 18,

2013. Even more significant, from the State’s own admissions, was that the State

of Louisiana has always contended that Sidney Dobronich had both transactional

and testimonial mental competence on July 18, 2013.

       From there, it proceeds that Dr. Garriga’s expert testimony was false and

that the State of Louisiana knew it was false when it submitted said testimony to

the District Court.   As stated in Dr. Garriga’s report, major neurocognitive

dementia as a “slow, step wise progression”. Based on that “slow, step wise

progression,” Dr. Garriga opined that the severity of Mr. Dobronich’s dementia, as

noted by Dr. Verrette, was of such a nature that it had to have been present in

February and March of that year. A necessary predicate to Dr. Garriga’s analysis

is that Sidney Dobronich’s cognitive functions had to have been better in February

and March of 2013 than they were later in July of that year. Because the State has

admitted that Sidney Dobronich had both transactional and testimonial mental

competence on July 18, 2013, as per Dr. Garriga’s analysis, his transactional and

testimonial competence, as it existed in February and March of 2013, could not

                                         21
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 122 of 183



have been affected by the “slow, step wise progression” of the “major

neurocognitive dementia” that she found had impacted him in July of that same

year. Furthermore, because the State has effectively admitted that it was aware, at

all relevant times, that Sidney Dobronich had transactional and testimonial mental

competence on July 18, 2013, it also stands as an admission that it was aware of

this transactional and testimonial mental competence in February and March of

2013. As such, the testimony of Dr. Garriga is clearly false and the State of

Louisiana knew it was false.

       Evidence that directly makes this point is the testimony of Det.

Montgomery and the purported “victims” of petitioner on February 24, 2015 in the

Successions Proceeding in which they testified to his general mental competence

throughout 2013 and up until his death in March of 2014, including on March 18,

21 and April 2, 2013 (Det. Montgomery) and March 28 (George Dobronich) at St.

Tammany Parish Hospital. Additionally, this point is also illuminated by the

testimony of Forest Dobronich on February 24, 2015 in which he specifically

“disagree[d]” with the opinion of Dr. Verrette, the very opinion that his own

attorney submitted to the District Court to have a judgment prepared declaring

Sidney Dobronich incompetent to testify on August 27, 2013 in the Civil

Revocation Action (again, contrary to the State’s admitted understanding of the

testimonial mental competence of Sidney Dobronich at that time). Further, to the

extent that George and Forest Dobronich, and their attorney, were confronted with

the Verrette Report in the Succession Proceeding, on February 24, 2015, their

attorney objected to the admission of said report on the basis of unreliable hearsay.

Again, as acknowledged by the State of Louisiana in its responses to the

petitioner’s claims, and the State’s necessarily close relationship and coordination



                                         22
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 123 of 183



with these individuals as the “victims” of petitioner; these inconsistencies were

known by the State of Louisiana at all relevant times.

      Perhaps one of the more insidious signs of the malfeasance of the State of

Louisiana with regard to the submission of Dr. Garriga’s testimony is the

acknowledgement that Dr. Garriga’s opinion was generated on the basis of

“records review only”, despite the clear availability of the Nephews and Det.

Montgomery for live interviews and despite the fact that a legally reliable forensic

psychiatric evaluation under Daubert clearly contemplate information gathering

“from as many sources as possible.” See In re Succession of Pardue, 40,177 (La.

App. 2 Cir. 11/8/05), 915 So. 2d 415, 420 (emphasis added); see also Succession of

Werner v. Zarate, 2007-0829 (La. App. 1 Cir. 12/21/07), 979 So. 2d 506, 509.

      The State of Louisiana specifically attempts to argue that Dr. Garriga’s

testimony and report are not false due to the limitation of said testimony and

reports to the sum of the records presented:

             Initially, the caption of the report authorized by Dr.
             Garriga is “Forensic Psychiatric Evaluation of Sidney
             Dobronich by Records Review Only.             (emphasis
             supplied). It consists of two parts: a summary of the
             records reviewed and an “assessment” along with a
             “basis for opinion”.

                   The petitioner argues that the records reviewed by
             Dr. Garriga are contradicted by other evidence which was
             not reviewed by Dr. Garriga. The petitioner does not
             argue that Dr. Garriga misrepresented the records she did
             review. Nor does the petitioner argue the Dr. Garriga’s
             opinion is unsupported by the records she actually
             reviewed.

(Ex. 3, pp. 11-12.) Far from being exculpatory in any way, this brazenly arrogant

statement is damning. Dr. Garriga’s report was purportedly not false because she

did not know it was not false: the State of Louisiana knew it was false. The State

of Louisiana controlled the evidence reviewed by Dr. Garriga, specifically

allowing her only to review certain evidentiary materials and not permitting an
                                         23
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 124 of 183



interview of the witnesses, who testified unambiguously to Sidney Dobronich’s

transactional and testimonial mental competency on February 24, 2015. Given the

admissions that the State of Louisiana “never contended that Sidney Dobronich

was completely incompetent on a 24/7 basis” and that Sidney Dobronich was “at

times alert and oriented”, the State of Louisiana deliberately prevented Dr. Garriga

from interviewing Det. Montgomery, George and Forest Dobronich in order to

achieve a desired outcome regarding her opinion. As such the “records only”

limitation is conclusive proof of the malfeasance of the State of Louisiana in

submitting Dr. Garriga’s testimony to the District Court as evidence against the

petitioner in the criminal matter.

      (b)    Claims II, III and IV: Due Process Clause, Compulsory Process
             Clause; Spoliation and Unconstitutional Vagueness of La. R.S.
             14:93.4 as Applied to Petitioner.

      As mentioned above, the State’s knowing misrepresentations regarding

Sidney Dobronich’s transactional and testimonial mental competence, while most

directly pertaining to the submission of the knowingly false report of Dr. Garriga;

is also the foundation for all other claims submitted by petitioner herein.

      With regard to Claim II, petitioner extensively argued and briefed the

District Court, this Court and the Louisiana Supreme Court as to how the

circumstances of this case implicated a violation of the Compulsory Process

Clause, and the State’s participation in preventing the favorable testimony of

Sidney Dobronich from being presented on petitioner’s behalf. In responding to

the previous arguments of petitioner, the State unequivocally asserted to the

District Court, and again to the Louisiana Supreme Court, that Sidney Dobronich

was “[not] was he capable of consenting to this transaction because he was

suffering from dementia” and asserted numerous times in open court on January

29, 2015 that Sidney Dobronich was “incompetent to testify”.       The District Court

                                          24
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 125 of 183



specifically relied upon the State’s assertion when it explicitly held in open court

that Sidney Dobronich was not competent to testify. Arguably, this Court, as well

as the Louisiana Supreme Court accepted the District Court’s finding that Sidney

Dobronich was incompetent to testify, in accordance with the jurisprudence that

the Compulsory Process Clause applies only as to “competent” witnesses. See

Washington v. Texas, 388 U.S. 14, 23, n.21, 87 S. Ct. 1920 (1967).

      In its October 27, 2016 response to the petitioner’s claims, the State of

Louisiana accepted the sworn testimony in favor of upholding Sidney Dobronich’s

July 18, 2013 handwritten will, and in particular Forest Dobronich’s testimony that

“from the time he moved in [April 2, 2013] until the time he died [March 24,

2014]”, that Sidney Dobronich was “in good shape mentally” and that “really he

was competent”. With that response, the State of Louisiana essentially made a

judicial confession that Sidney Dobronich was mentally competent to testify, in

direct repudiation of its prior position that was previously accepted by the District

Court and upheld by this Court.

      Based on this apparent concession by the State of Louisiana regarding this

testimonial mental competence, the District Court relied solely on the fact that the

petitioner, through her counsel at the time, initially moved to have Sidney

Dobronich’s testimony excluded in October of 2013, to find an absence of any

Compulsory Clause violation on behalf of the State of Louisiana. This analysis

erroneously ignores the uncontroverted fact that the State of Louisiana, as per its

October 27, 2016 submission to this Court regarding Mr. Dobronich’s mental

capacity, committed fraud by omission in its statements to this Court on December

12, 2013, when it joined in petitioner’s Motion to Exclude Sidney Dobronich’s

testimony. Further, the State’s avowed position of October 27, 2016 regarding Mr.

Dobronich’s mental capacity, taken at face value, is tantamount to an admission of

                                         25
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 126 of 183



fraudulently inducing petitioner’s prior counsel to seek to exclude Mr. Dobronich’s

testimony based on circumstances not known by petitioner or by this Court, but

known by the State. As such, the District Court’s sole reliance on the fact that the

Motion to Exclude Sidney Dobronich’s testimony was initiated by petitioner is

patently erroneous. More significantly, and ominously, the admittedly fraudulent

statements made by the LaAG Office to the District Court in support of the motion

to exclude Sidney Dobronich’s testimony raise the ominous question as to whether

that Office was aware of, or even intended to procure the testimony of Dr. Garriga

at that time. In any event, the District Court’s ruling at to an absence of any

Compulsory Process Clause violation, as stated in Claim II of petitioner’s claims

for post conviction relief, is erroneous.

      With regard to Claim III, potential spoliation of an additional exculpatory

statement of Sidney Dobronich by Det. Montgomery, the State’s October 27, 2016

response, again, raises this claim to an evidentiary level that has erroneously been

disregarded by the District Court.          The same evidence that established as

conclusive Sidney Dobronich’s transactional and testimonial mental competence

on July 18, 2013, and all times prior thereto, also established such competence up

until the time of his death, when he could have, at any time, ended this prosecution

against petitioner herein. Far from being a mere technical question of the accuracy

of Dr. Garriga’s testimony; the evidence naturally drives the additional questions

myopically avoided by the State of Louisiana and the District Court, but germane

to this inquiry: if Sidney Dobronich had transactional mental competence and

authorized the transactions at issue in this prosecution, and had testimonial mental

competence; was he wrongfully prevented from so testifying as such. Further, was

he, in fact, wrongfully and illegally coerced to cooperate with the prosecution, and

with various actors in the civil litigation, against his will.

                                            26
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 127 of 183



      Specifically, in light of his sworn exculpatory statements of March 27, 2013

and June 25, 2013 testimony, the latter being under circumstances clearly

indicative of Sidney Dobronich overcoming coercion on the part of his nephews; it

is probable that Sidney Dobronich had attempted to make additional statements

favorable to the petitioner that were deliberately concealed. The evidence is clear

that such illegal suppression was done on the part of the nephews, who clearly and

unambiguously sought to have Sidney Dobronich declared incompetent to testify

and overtly thwarted petitioner’s numerous attempts to obtain a sworn statement

from him. The evidence is also clear that such a statement was probably made to

Det. Montgomery on March 21, 2013, being the only statement of the three taken

by Det. Montgomery that was not recorded.               Given the totality of the

circumstances, as more fully set forth in the previous writ application to this Court,

and the fact that Sidney Dobronich’s March 27, 2013 affidavit and June 25, 2013

must be credited as having been made by someone with testimonial mental

competence; the District Court’s finding of a lack of sufficient evidence to support

a spoliation claim regarding Det. Montgomery’s March 21, 2013 interview with

Sidney Dobronich was manifestly erroneous.

      Finally, with regard to Claim IV, petitioner asserted that the position

espoused in the testimony of Dr. Garriga (and the position apparently taken by the

state in its averments to the District Court) regarding the mental competence of

Sidney Dobronich were conditions precedent for sustaining a constitutionally

viable prosecution against Petitioner and placing the State in the position to obtain

a guilty plea from Petitioner in the first place. Further, allowing the State to

change its position to accommodate the February 24, 2015 testimony, and to assert

that Sidney Dobronich had transactional and testimonial mental competence

specifically on July 18, 2013 (and at all times prior to that date as per the analysis

                                         27
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 128 of 183



of Dr. Garriga); rendered its prosecution against petitioner, without specific

testimony that the transactions at issue were not authorized, rendered La. R.S.

14:93.4 unconstitutional as applied.

      The State argues that Petitioner’s claim that La. R.S. 14:93.4 is

unconstitutional as applied, made by petitioner in response to the State’s revision

of its position on October 27, 2016 regarding Mr. Dobronich’s mental capacity;

was waived by plaintiff’s guilty plea of December 17, 2014. The District Court

accepted without any scrutiny, the position of the State and found a lack of

evidence to suggest that the State of Louisiana had changed its position on October

27, 2016 regarding the mental competence of Sidney Dobronich. With utmost

respect to the District Court, given the evidence in the form of the pleadings and

statement in open court of the LaAG Office with respect to the mental competence

of Sidney Dobronich, the evidence speaks for itself, and the District Court’s ruling

on this point is patently erroneous.

(2)   The District Court Erred in Failing to Compel Production of the
      Transcript of the Testimony of Dr. Garriga.

      In addition to denying all four claims for post conviction relief submitted by

petitioner, the District Court erred by effectively denying petitioner’s Motion to

Compel Production of the transcript of the December 16, 2014 testimony of Dr.

Garriga regarding the specific nature of the “major neurocognitive dementia”

purportedly present in Sidney Dobronich at all relevant times herein.        While

petitioner avers that the evidence submitted heretofore is conclusive as to the

nature of Dr. Garriga’s opinion regarding Sidney Dobronich’s transactional and

testimonial mental competence at all relevant times in these proceedings; petitioner

further avers that Dr. Garriga specifically and unequivocally testified that the

nature of the major neurocognitive dementia was such that Sidney Dobronich did

not have, and could not have had ANY lucid moments or any instances of
                                        28
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 129 of 183



transactional or testimonial mental competence at any time “prior to February 2013

and up until his death in March of 2014. To the extent that this Court agrees with

the District Court as to the State’s position regarding the mental competence of

Sidney Dobronich, which position has been placed squarely at issue herein; the

District Court has erred in not requiring the State of Louisiana to produce the

transcript of the December 16, 2016 testimony of Dr. Garriga.

      It is well settled jurisprudence that petitioner has a right under the Due

Process Clause of the United States Constitution to have a record of his criminal

proceedings sufficient to allow for an “adequate” and “meaningful” appellate

review of those proceedings.      See Draper v. Washington, 372 U.S. 487, 495

(1963); Griffin v. Illinois, 351 U.S. 12, 20 (1956) (recognizing a criminal

defendant’s right to “adequate” and “effective” appellate review); U.S. v. Selva,

559 F.2d 1303, 1305-06 (5th Cir. 1977); U.S. v. Charles, 313 F.3d 1278, 1283 (11th

Cir. 2002)(recognizing a due process right of a criminal defendant to have a record

of his criminal proceedings sufficient to “ ‘accord effective appellate review’ of the

issues raised on appeal”).

      In this case, the State of Louisiana has produced verbatim transcripts of the

trials in the two accompanying civil proceedings as well as petitioner’s December

17, 2014 guilty plea and the motions and sentencing hearing of January 29, 2015

and the December 12, 2013 hearing on the motion to exclude Sidney Dobronich’s

testimony. To the extent that the Court would now indulge the State’s oxymoronic

position that Sidney Dobronich was mentally incompetent, except when he was

mentally competent, as the District Court has done; that transcript is now critical to

petitioner’s ability to appeal the District Court’s denial of her claims for post

conviction relief.   Undersigned counsel’s affidavit is not merely a proffer of

anticipated testimony, it is a statement of Dr. Garriga’s actual testimony in the

                                         29
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 130 of 183



Criminal Proceedings. The affidavit provides that Dr. Garriga specifically denied

that Sidney Dobronich had any transactional or testimonial mental competence

whatsoever, during the time in which the transactions at issue in the criminal

proceedings were performed. The affidavit also spells out undersigned counsel

unsuccessful attempts at obtaining said transcript. As that testimony squarely

refutes the averments of the State of Louisiana and the District Court’s acceptance

of same, the District Court’s denial of production of that transcript severely hinders

petitioner’s ability to a meaningful appeal. As such, the District Court erred in not

compelling the State of Louisiana to produce the December 16, 2014 testimony of

Dr. Garriga in the criminal proceedings.

                          CONCLUSION and PRAYER

      WHEREFORE, based on the above, applicant prays for, and is entitled to,

post conviction relief under La. C. Cr. P. Articles 926, et seq. arising from several

distinct violations of the Due Process Clause and Compulsory Process Clause of

the United States Constitution and Louisiana Constitution.         Additionally, and

alternatively, to the extent that this Court accepts the averments of the State of

Louisiana and the holdings of the District Court regarding the State’s “revised”

position on the mental competence of Sidney Dobronich; applicant is entitled to

compel the deposition testimony of Dr. Michelle Garriga, in order to meaningfully

appeal the rulings of the District Court below.

                                       Respectfully Submitted,




                                       CLAIBORNE W. BROWN (25594)
                                       1070-B West Causeway Approach
                                       Mandeville, LA 70471
                                       Telephone: (985) 845-2824
                                       Facsimile: (985) 246-3199
                                       cwbrown@cwbrownlaw.com

                                           30
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 131 of 183



                         CERTIFICATE OF SERVICE

      I do hereby certify that I have served a copy of the above and foregoing

pleading on all counsel of record herein by mailing same by electronic mail or

United States Mail, properly addressed and first class postage prepaid, on this 7th

day of April, 2017.




                                      CLAIBORNE W. BROWN (25594)
                                      1070-B West Causeway Approach
                                      Mandeville, LA 70471
                                      Telephone: (985) 845-2824
                                      Facsimile: (985) 246-3199
                                      cwbrown@cwbrownlaw.com




                                        31
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 132 of 183

                              STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT


STATE      OF    LOUISIANA                                                      NO.           2017     KW     0487


VERSUS

                                                                                         j, Y 2 5 23V
DARNAY      THIBODAUX




                                                                                                              22nd
In   Re:          Darnay Thibodaux,                 applying for       supervisory writs,
                  Judicial        District          Court,       Parish   of    St.       Tammany,             No.

                  543, 638 - 1.




BEFORE:           WHIPPLE,       C. J.,      GUIDRY AND         McCLENDON,      JJ.


        WRIT       NOT    CONSIDERED.               Relator      failed   to    comply           with       Local
Rules       of    the    Court    of    Appeal,          First   Circuit,      Rules      8( G)        and (    H)

                         to       include           an     electronic          signature               in      the
by      failing
application.             Supplementation             of   this    writ    application              and / or     an

application             for    rehearing       will       not    be   considered.              See     Uniform

Rules       of    Louisiana       Courts       of    Appeal,      Rules   2 - 18. 7 &         4 - 9.     In    the

event       relator       elects       to    file    a    new    application       with        this      Court,
the application                shall be       filed on or before             July       31,      2017.     Any
future       filing       on    this        issue    should include          the      entire           contents
of   this        application,         the missing          item noted above,             and       a   copy     of

this       ruling.

                                                     PMc
                                                     VGW
                                                     JMG




COURT       OF    APPEAL,      FIRST      CIRCUIT




           DEPUTY` CLERK         OF   COURT
                  FOR    THE   COURT
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 133 of 183

                         STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT


STATE      OF   LOUISIANA                                            N0.   2017   KW   0736


VERSUS

                                                                       JUL 242017
DARNAY      THIBODAUX




                                            applying   for    supervisory writs,       22nd
In   Re:         Darnay      Thibodaux,
                 Judicial        District    Court,    Parish   of   St.   Tammany,     No.

                 543, 638 - 1.




BEFORE:          THERIOT,        CHUTZ AND PENZATO,     JJ.


        WRIT     DENIED.



                                            AHP
                                            14RT

                                            WRC




COURT      OF   APPEAL,       FIRST   CIRCUIT




           DEPUTY     CLERK    OF   COURT
                FOR    THE    COURT
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 134 of 183




                           SUPREME COURT

                         STATE OF LOUISIANA

                              ********

                   DOCKET NUMBER: ______________

                              ********

                         DARNAY THIBODAUX

                                versus

                           KEVIN HIDALGO

                              ********

            APPLICATION FOR SUPERVISORY REVIEW BY
         DARNAY THIBODAUX FROM THE DENIAL OF WRIT BY
          THE LOUISIANA FIRST CIRCUIT COURT OF APPEALS
                     DOCKET NO. 2017-KW-0736
         PANEL JUDGES TERRIO, CHUTZ, PENZATO PRESIDING

                              ********

          JUDGMENT OF THE 22nd JUDICIAL DISTRICT COURT
           PARISH OF ST. TAMMANY, STATE OF LOUISIANA
                       DOCKET NO. 543638-1,
          THE HONORABLE RICHARD A. SWARTZ PRESIDING

                              ********

         ORIGINAL APPLICATION OF DEFENDANT/PETITIONER
                      DARNAY THIBODAUX

                                Defendant/Petitioner

                              ********

                                Respectfully submitted,


                                CLAIBORNE W. BROWN (25594)
                                1070-B West Causeway Approach
                                Mandeville, LA 70471
                                Telephone: (985) 845-2824
                                Facsimile: (985) 246-3199
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 135 of 183




                            S.C. RULE X(2)(D) VERIFICATION

       I, CLAIBORNE W. BROWN, under penalty of perjury and contempt of court, do hereby
declare that on behalf of my client, DARNAY THIBODAUX, I have applied for Supervisory
Review to the Supreme Court of the State of Louisiana based on a denial of an application for
supervisory review by the Louisiana First Circuit Court of Appeals as to a decision of the
Honorable Richard A. Swartz, Judge, 22nd Judicial District, regarding the claims for post
conviction relief of DARNAY THIBODAUX and that all allegations in this Writ Application are
true and correct to the best of my knowledge, information and belief.

        THAT I DO HEREBY CERTIFY that the District Court and all counsel have been
notified of this Writ Application and that all concerned have been served with these documents.

       THAT I DO HEREBY CERTIFY that a copy of this Writ Application has been filed
with the First Circuit Court of Appeal in Baton Rouge, Louisiana, and sent to the Honorable
Richard A. Swartz, and the following counsel of record by hand delivery and/or by depositing
same in the U. S. Mail, postage prepaid and properly addressed this 23th day of August, 2017.

TRIAL COUNSEL FOR THE STATE OF LOUISIANA:
     Office of the District Attorney for the 22nd Judicial District
     Mr. Matthew Caplan, Assistant District Attorney
     701 N. Columbia Street
     Covington, LA 70433
     Telephone: (985) 809-8383

COUNSEL FOR THE LOUISIANA ATTORNEY GENERAL’S OFFICE
    Office of the Louisiana Attorney General
    Mr. Winston White, Assistant Attorney General
    1885 N. Third Street
    Baton Rouge, LA 70804-9005
    Telephone: (225) 326-6200

PRESIDING JUDGE, 22nd JUDICIAL DISTRICT COURT:
     The Honorable Richard A. Swartz
     22nd Judicial District Court
     701 N. Columbia Street
     Covington, LA 70433
     Telephone: (985) 809-5315




                                             CLAIBORNE W. BROWN




                                                ii
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 136 of 183




                                      INDEX


                                                                     PAGE

WRIT APPLICATION FILING SHEET…………………………………………………                      iv

TABLE OF AUTHORITIES……………………………………………………………                           v

STATEMENT OF CONSIDERATION…………………………………………………                         vi

STATEMENT OF THE CASE…………………………………………………………… 1

      1) Background Facts……………………………………………………………… 1

      2) Procedural History……………………………………………………………… 9

ASSIGNMENT OF ERROR……………………………………………………………… 13

SUMMARY OF ARGUMENT…………………………………………………………… 13

ARGUMENT……………………………………………………………………………… 14

      1) The District Court Erred in Finding
      Insufficient Evidence to Support Violations
      of the Due Process Clause and the Compulsory
      Process Clause Underpinning all Four of
      Petitioner’s Claims for Post Conviction Relief.…………………………………    14

      2) The District Court Erred in Failing to
      Compel Production of the Transcript
      of the Testimony of Dr. Garriga.………………………………………………… 22

CONCLUSION…………………………………………………………………………… 24

JUDGMENT (La. App. 1 Cir. dated 5/25/2017)

JUDGMENT (La. App. 1 Cir. dated 7/24/2017)

APPENDIX

      Writ Application to 1st Circuit Court of Appeals………………………………… 1
      Orders and Reasons of the District Court………………………………………… 37
      Petition for Post Conviction Relief………………………………………………… 45
      Supplemental Petition for Post Conviction Relief………………………………… 66
      State’s Response (10/27/2016)…………………………………………………… 87
      State’s 10/27/2016 Response Appendix Index…………………………………… 105
      State’s Supplemental Response (10/31/2016)…………………………………… 107
      Petitioner’s Reply………………………………………………………………… 109
      Petitioner’s Motion to Compel…………………………………………………… 120
      Petitioner’s Motion for Sanctions………………………………………………… 123
      State’s Response of November 30, 2016………………………………………… 132
      Petitioner’s Reply to Response of November 30 2016…………………………… 137
      State’s Request for Summary Disposition………………………………………… 149
      State Opposition, State v. Thibodaux,
      La. S. Ct., No. 2015 KK 491 (w/ Exhibits)……………………………………… 15
                                         iii
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 137 of 183
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 138 of 183




                        TABLE OF AUTHORITIES



CASES                                                           PAGE

Draper v. Washington,
372 U.S. 487, 495 (1963)………………………………………………………………                   23

Geter v. Fortenberry,
849 F.2d 1550 (5th Cir. 1988)……………………………………………………………               16

Griffin v. Illinois,
351 U.S. 12 (1956)………………………………………………………………………… 23

In re Succession of Pardue,
40,177 (La. App. 2 Cir. 11/8/05), 915 So. 2d 415………………………………………… 18

Succession of Werner v. Zarate,
2007-0829 (La. App. 1 Cir. 12/21/07), 979 So. 2d 506…………………………………… 18

United States v. Charles,
313 F.3d 1278 (11th Cir. 2002)…………………………………………………………… 23

United States v. Mason,
293 F.3d 826 (5th Cir. 2002)……………………………………………………………               15, 16

United States v. Selva,
559 F.2d 1303 (5th Cir. 1977)……………………………………………………………… 23

Washington v. Texas,
388 U.S. 14, 87 S. Ct. 1920 (1967)………………………………………………………            20

STATUTES

La. R.S. 14:93.4………………………………………………………………………… 1, 12, 22

La. C. Cr. P. art. 926……………………………………………………………………… 24




                                    v
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 139 of 183




                            STATEMENT OF CONSIDERATIONS

        Pursuant to Rule X, Section 4; the following considerations as outlined in Section 1(a)

are present in this case.

        (1)     Erroneous Interpretation or Application of Constitution or Laws:

        On May 15, 2015, this Court denied a writ application in this case in which petitioner

asserted that her guilty plea was defective due to a violation of the Compulsory Process Clause

whereby the purported “victim” in the case, who had made two sworn exculpatory statements,

was prevented, under highly suspicious circumstances, from making further such statements and

testifying in favor of petitioner therein. The denial of relief by the District Court, the Court of

Appeals and ultimately this Court, was based, in no small part, on the UNEQUIVOCAL

representations of the State of Louisiana that the purported “victim” in this case lacked BOTH

transactional and testimonial competence at all relevant times.

        Since those rulings previously considered, petitioner has filed the instant petition for post

conviction relief, during which the State of Louisiana has averred that the purported victim had

AT LEAST PARTIAL testimonial and transactional competence, at all relevant times* (“all

relevant times” is explained infra), and that its position in this regard has ALWAYS been as

such. The State’s assertion in this case, and its acceptance by the District Court and the Court of

Appeals lead to two inescapable conclusions:

        1)      The conditions upon which the petitioner’s guilty plea was obtained were based

                necessarily upon a material fraud upon the petitioner, her counsel, and the District

                Court, upon which the District Court, and the Court of Appeals, and this very

                Court had previously relied.

        2)      The District Court (and by extension the Court of Appeals) has accepted the

                concept of partial testimonial and transactional competence, without any further

                proof regarding the manifestation of such partial competence, which has, in this

                case been used to:      a) arbitrarily prevent use and further procurement of

                exculpatory testimony and evidence (conclusory assumption that the “victim” was

                incompetent at times when such testimony was made); b) arbitrarily validate

                                                 vi
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 140 of 183




               hearsay inculpatory statements and evidence (conclusory assumption that

               “victim” was competent at time “statements” were made); c) arbitrarily decimate

               petitioner’s right of cross examination of said hearsay evidence (conclusory

               assumption that “victim” was incompetent at times when opportunity to confront

               inculpatory hearsay statements was sought); and d) create material prejudice by

               the further arbitrary injection of partial transactional and testimonial competence

               of the purported “victim” in petitioner’s trial, by virtue of the State’s forensic

               psychiatric expert testimony (leaving petitioner with the impossible task of

               overcoming said prejudice), directly leading to petitioner’s coerced guilty plea.

       Petitioner respectfully avers that the adverse effect of the District Court’s ruling and the

acceptance of same by the Court of Appeals thereof as pertains to the potential creation of

material injustice, its significant adverse effect on the public interest, and the assault upon the

very concept of the rule of law as applied to the Louisiana criminal justice system; are ipse dixit

and cannot be overstated.




                                                vii
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 141 of 183




                                STATEMENT OF THE CASE

1) Background Facts:

       The facts and circumstances of this case have been thoroughly briefed to this Court in a

previous writ application in this matter entitled, State v. Thibodaux, No. 22nd J.D.C. No. 534840-

1, 1st C.C. A. No. 2015-KW-0280, La. S. Ct. No. 2015 KK 491, which application was denied on

May 15, 2015, the assertions made therein are incorporated as if copied herein in extenso. The

State of Louisiana, via the Louisiana Attorney General’s Office (“LaAG”), maintained a criminal

prosecution against Petitioner and her husband, State v. Thibodaux, No. 534840-1, 22nd J.D.C.,

Div. “C” for two counts of violations of La. R.S. 14:93.4, Exploitation of the Infirmed,

purportedly by petitioner of an elderly gentleman named Sidney Dobronich.

       The prosecution which is the subject of this petition for post conviction relief was

predicated upon several transactions executed by Petitioner on Mr. Dobronich’s behalf, pursuant

to a power of attorney executed in favor of Petitioner, which occurred from February through

mid-March of 2013, Petitioner, and which totaled over 30 transactions, including purchases, cash

withdrawals and transfers, totaling over $334,000. Petitioner herein asserts that all of these

transactions were specifically authorized by Sidney Dobronich.

       This criminal prosecution was conducted concurrently with several civil proceedings

prosecuted by two of Mr. Dobronich’s nephews, George and Forest Dobronich (“the Nephews”),

whereby the Nephews were attempting to obtain control and ultimate ownership of Sidney

Dobronich’s finances.

       During the pendency of the criminal investigation and the civil revocation action, and

despite being under intense coercion and almost exclusive physical control of the Nephews,

Sidney Dobronich had the opportunity to provide sworn testimony in two instances in which he

attempted to state that all transactions performed by the Petitioner were specifically authorized

and he did not want to prosecute the Petitioner or her husband. On March 27, 2013, Mr. Sidney

Dobronich made the following statement, duly sworn by a notary in good standing in the State of

Louisiana:

                      Before me, Rebecca D. Crawford, Notary Public, personally
               appeared:
                                                1
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 142 of 183




                                            Sidney Dobronich

               who being first duly sworn, states that

               1) He does not want to press charges against Calvin and/or Darnay
               Thibodaux for acting on his behalf with a Power of Attorney he executed
               in the presents [sic] of a Notary Public and two witnesses;

               2) Anything purchased was with his consent and were authorized with his
               full knowledge;

               3) Items such as, Kubota Tractor, a 4-wheeler, 2001 Chevy PK, a 2013
               Nissan Altima and property(s) [sic] were purchased with my knowledge;
               the money came from my account;

       On June 25, 2013, Mr Dobronich testified in open court in the matter of Forest

Dobronich and George Dobronich v. Darnay Thibodaux and Calvin Thibodaux, No. 2013-

11784, 22nd J.D.C., Div. “D”, (hereinafter, “the Civil Revocation Action”), as follows.

               Q.       Now, I want to show you an affidavit, sir, and this is an
               affidavit that I’m going to mark as Defense Exhibit Number 4.
               Take your time and look at it, and it’s dated March 27, 2013,
               affidavit, okay. When you finish reading just acknowledge your
               head, okay, please. Are you finished reading it?
               A.       Uhm-hum (Affirmative response).
               Q.       Would you look at the bottom of it. Do you remember I
               pointed out Mrs. Crawford. Do you know Rebecca Crawford?
               A.       Yeah.
               Q.       Is that her name on the bottom of it?
               A.       It is.
               Q.       And is that your signature on the bottom of it?
               A.       Yeah.
               Q.       And without going into it, it says - - and we’re going to go
               into it - - that you gave her the power of attorney to buy a Kubota
               tractor, a four-wheeler, a 2001 Chevy pickup, a Nissan, other
               property with your full knowledge and with your account and with
               your consent with your money from your account. Does it say
               that? And you do not wish to pursue these people for criminal
               charges. It says what it says; does it not, sir? Yes?
               A.       Yeah.
               Q.       And whose signature is on the bottom of that affidavit? Is
               that your signature on the bottom?
               A.       Yeah.

       Again, on June 25, 2013; Mr. Dobronich specifically testified in the Civil Revocation

Action, under direct questioning by the Court, as follows:

               BY THE COURT:
                    Wait. I have a question, Mr. Burns.
               BY MR. BURNS:
                    Yes, sir, surely.
               BY THE COURT:
                                                2
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 143 of 183




                       Why did you do this? Did somebody ask you to do this?
               BY THE WITNESS:
                       I don’t know.
               BY THE COURT:
                       You don’t know why you did this? You don’t remember
               who asked you to do it?
               BY THE WITNESS:
                       (Negative Response).
               BY THE COURT:
                       Was it your idea? You came up with this by yourself?
               BY THE WITNESS:
                       (Affirmative Response)
               BY THE COURT:
                       You called up Ms. Crawford and said I want to do an
               affidavit?
               BY THE WITNESS:
                       Yeah.
               BY THE COURT:
                       You called her up? Ms. Crawford is right there. You
               called her up and said I want to do an affidavit and say that
               everything I did I don’t want to prosecute them for and I want to
               give this to them? You called them up and said that? It was your
               idea?
               BY THE WITNESS:
                       (Affirmative response).

       It should be noted that Sidney Dobronich made the above independent exculpatory

statements on June 25, 2013 after being in the exclusive custody and control of his Nephews,

George and Forest Dobronich (hereinafter, “the Nephews”), while he stayed at the home of

Forest Dobronich, in which Mr. Dobronich was under what was described as 24/7 supervision.

       In line with these instances of exculpatory testimony of Mr. Dobronich, prior to August

of 2013, petitioner, through her counsel at the time, made repeated attempts within the Civil

Revocation Action proceedings to obtain Mr. Dobronich’s testimony in a deposition. These

efforts were consistently thwarted by the Nephews. These efforts included the filing of a rule to

compel Mr. Dobronich’s deposition testimony, filed on June 13, 2013, in which counsel for

petitioner asserted, as follows:

               Incidental to the above captioned suit #2 the plaintiffs [Nephews]
               have filed multiple pleadings all of which are intended to keep Mr.
               Sidney Dobronich from testifying truthfully about the facts that
               would exonerate the defendants from any claim of wrongdoing.

       On July 9, 2013, the Nephews, in their capacity as agents-in-fact of Sidney Dobronich,

submitted a medical report of Dr. Paul Verrette to the Court in the Civil Revocation Action,

which declared that Mr. Dobronich suffered from “dementia” and that “and that “[h]is dementia
                                               3
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 144 of 183




is such that he is not able to direct his affairs concerning person or property in matters consistent

with his own interest.”

       This report notwithstanding, counsel for Defendant continued to persist with obtaining a

deposition of Sidney Dobronich. On July 17, 2013, counsel in the Civil Revocation Action held

a status conference with the Court, which counsel for Nephews summarized as follows:

                 This is to confirm my conversation with you during the Status
                 Conference with Judge Garcia wherein I informed you and the
                 judge that we oppose the setting of Sidney Dobronich’s deposition
                 based on his incompetency and dementia. As a result of that
                 information, Judge Garcia has set this matter on the docket for
                 August 27, 2013.

The “setting of Sidney Dobronich’s deposition”, as a contested matter, was set for hearing on

August 27, 2013.

       On August 13, 2013, the Nephews send another report of Dr. Verrette, dated July 25,

2013, not only stating that Sidney Dobronich was not competent to handle his affairs, but also

“that [Sidney Dobronich] is not mentally stable enough to be able to provide any competent

testimony in a court of law, including a deposition.” On August 27, 2013, the Court in the Civil

Revocation Action issued a judgment declaring Sidney Dobronich incompetent to testify at trial

or deposition.

       Petitioner acknowledges filing a motion, through her counsel at the time, with the District

Court in the Criminal Proceedings seeking to exclude the testimony of Sidney Dobronich, and

entering into a stipulation with the State of Louisiana to that effect on December 12, 2013.

Petitioner submits that said motion and stipulation were predicated upon the August 27, 2013

judgment declaring Sidney Dobronich incompetent to testify. Id. Petitioner also was unaware

that Sidney Dobronich purportedly executed a handwritten will on July 18, 2013 (naming the

Nephews as beneficiaries), nor could she have been aware of the Nephew’s attempt to probate

same on August 6, 2014.

       During the hearing of December 12, 2013 concerning the petitioner’s Motion to Exclude

Testimony, the following statements were made in open court:

                 THE COURT:
                       Now we have the motion to exclude testimony from Sidney
                 Dobronich. I think we’ve had a discussion about that in chambers.
                                                 4
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 145 of 183




              And there was an agreement that there would be no testimony from
              Sidney Dobronich, as Mr. Dobronich has been declared
              incompetent.
                       Is that correct?
              MR. BLAKE:
                       That is correct, your Honor.
              MR. BURNS:
                       That is correct, if that’s a stipulation that he is not going to
              testify in the court proceedings.
              THE COURT:
                       I believe that’s what Mr. Blake has indicated.

                                        *       *      *
              THE COURT:
                     No. That motion is denied.
                     Now, Mr. Dobronich cannot assist the State in the
              presentation of their case because he is incompetent, so he will
              not be sitting at the counsel table. But he is allowed to come into
              the courtroom.

       Petitioner was precluded from obtaining any potentially exculpatory testimony from

Sidney Dobronich through his death on March 25, 2014.

       Notwithstanding the death of Sidney Dobronich in March of 2014, in August of 2014; the

LaAG, which was handling the prosecution in the criminal case, procured expert testimony from

Dr. Michelle Garriga regarding a forensic psychiatric analysis of Mr. Sidney Dobronich. The

explicitly stated purpose of the evaluation was “to address [Sidney Dobronich’s] mental status

and capacity to make decisions regarding his financial affairs in February and March of 2013.”

This expert testimony relied heavily upon the Verrette Reports and the written statements of the

Nephews, as well as the investigation report of Det. Montgomery. Conspicuously, Dr. Garriga’s

evaluation was “by Records Review Only”, despite the availability of the Nephews and Det.

Montgomery for live interviews. Based on the acknowledged limited evidentiary review, Dr.

Garriga concluded that Mr. Dobronich suffered from Major Neurocognitive Disorder (Dementia)

and lacked the capacity to consent to any of the transactions conducted within the last two years

of his life, including between February and March of 2013 for which petitioner was being

prosecuted:

              Mr. Dobronich demonstrated confusion and memory loss, and
              problems with concentration, executive function, and social
              cognition during his court testimony on June 25, 2013. Dr.
              Verrette found disorientation and memory loss in his evaluation on
              July 2, 2013 leading to his diagnosis of dementia. Based upon his
              evaluation, Dr. Verrette further opined that Mr. Dobronich was
                                                 5
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 146 of 183




              “not able to direct his affairs concerning person or property in
              matters consistent with his own interest.”

              It is my opinion that he lacked the same capacity in the months
              prior, i.e. during the time in question, February and March of 2014.
              Dementia (except that caused by a sentinel event such as a massive
              stroke) has a slow, step-wise progression.             It does not
              spontaneously appear to the degree evident in Mr. Dobronich in
              June and July without it having also been present in the previous
              months.

       Clearly, without this expert testimony, in light of the absence of Mr. Dobronich and the

two instances of sworn testimony indicating that the transactions were authorized; the State of

Louisiana would not have had legal sufficiency to bring the criminal prosecution against

Petitioner or her husband. More importantly, without Mr. Dobronich’s availability; Petitioner

was effectively required to rebut the State’s evidence of the over 30 transactions of $334,000,

conducted in less than one month’s time with nothing but her own admittedly self serving

testimony.

       At around the same time that the State was procuring expert testimony regarding Mr.

Dobronich’s competence to authorize the transactions at issue, in August 2014, the nephews

opened a succession of their uncle: Succession of Dobronich, No. 2014-30680, 22nd J.D.C., Div

“I” (“the Succession Proceeding”). In this Succession Proceeding, the Nephews probated a hand

written testament of Mr. Dobronich purporting to leave all of his property to his Nephews, and

other nieces and nephews of Mr. Dobronich. The hand written will was dated July 18, 2013,

within two weeks of the date of the Verrette Reports declaring the diagnosis of dementia and the

mental incapacity of Mr. Dobronich.

       On December 9, 2014, petitioner filed a Motion to Exclude the Testimony of Dr. Garriga,

based on a violation of Louisiana Rules of Evidence Rule 702 (Daubert), in which the Petitioner

specifically contested the reliability of Dr. Garriga’s testimony as to the mental competency of

Mr. Dobronich. On December 16, 2014, a hearing on the Defense Motion to Exclude Expert

Testimony was held, wherein Dr. Garriga specifically explained that Major Neurocognitive

Disorder was of such a nature that Mr. Dobronich was completely mentally incompetent and did

not and could not have any instances of mental capacity to conduct any transactions during the

existence of the disorder. In her testimony of December 16, 2014, Dr. Garriga explained the
                                               6
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 147 of 183




basis for her determination that Sidney Dobronich’s dementia had progressed to such an extent at

the time Dr. Verrette examined him on July 2, 2013, that the dementia would have had to have

been present and February and March of 2013. Furthermore, Dr. Garriga explicitly testified

further the Sidney Dobronich could not have had any lucid moments in the timeframe of

February and March of 2013, and hence could not have had any such lucid moments in July of

2013 as well. The LaAG did not in any way attempt to qualify or correct this testimony; and the

Court subsequently denied the Petitioner’s Motion at that time.

       As a result of the potential testimony of Dr. Garriga, and being functionally deprived of

Mr. Dobronich’s exculpatory testimony, in December 17, 2014, Petitioner and her husband

changed their pleas to guilty as charged. The prosecution, while agreeing to a sentence of

probation for Petitioner’s husband Calvin Thibodaux, insisted on a pre-sentence investigation as

to Petitioner. The Court set the sentencing hearing for January 29, 2015.

       On January 9, 2015, Defendant herein filed a Motion to withdraw her guilty plea and to

dismiss the indictment on the grounds that the Nephews, in coordination with the State of

Louisiana, deprived her of Mr. Dobronich’s favorable testimony in violation of the Compulsory

Process Clause of the 6th Amendment and the Due Process Clause of the 5th and 14th

Amendments to the United States Constitution. In opposition Petitioner’s motion to withdraw

her plea, the LaAG, in brief to the District Court, again relied on the opinion of Dr. Garriga in

asserting that no Compulsory Process Clause violation occurred because the Compulsory Process

Clause only applied to competent witnesses. In making this argument, the State made this

unequivocal statement:

               Mr. Sidney Dobronich had no knowledge of this transaction, had
               no knowledge that a check drawn on his account was used, nor
               was he capable of consenting to this transaction because he was
               suffering from dementia all of which is why he was not a party to
               the transaction.

Appx. at 161-62.

       On January 29, 2015, the State of Louisiana, in arguing against the petitioner’s motion to

Withdraw Plea/Dismiss, made the following statement in open court:

               . . . There’s no state involving here, whatsoever, with Mr.
               Dobronich’s inability to testify. Judge, he died. The doctors
                                                7
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 148 of 183




                declared him incompetent to testify.            He was declared
                incompetent to testify, even in the civil suit. Judge, the State had
                no point in him being declared incompetent. Judge Garcia saw
                him, questioned him, and determined, while he was testifying on
                June 25, 2013, that he was incompetent to testify, Judge. Plain
                and simple. The Judge subsequently issued an order declaring
                that he was incompetent to testify.

                       Last year, December 12, 2013, there was a hearing based
                on a motion filed by Mr. Roy Burns that sought to exclude Mr.
                Dobronich’s testimony because he was declared incompetent,
                Judge. So that was resolved that day. Y’all [petitioner] agreed that
                he was incompetent to testify.

Appx. at 194-95.

       The Court subsequently denied the petitioner’s Motion to Withdraw Plea/Dismiss,

making the following statement:

                The Court is familiar with this case having began [sic] a trial in
                this matter, listened to the testimony of Dr. Garriga. The Court
                does believe that any testimony that would have been favorable to
                the Thibodauxes is all speculative at this point; and, further, he
                would not have been allowed to testify.

Appx. at 196.

       Sentencing followed, wherein the Court sentenced petitioner to 10 years in prison with 5

years suspended, and 5 years probation.

       Petitioner filed her Application for Writ of Supervisory Review to the Louisiana First

Circuit Court of Appeals on February 17, 2015, State v. Thibodaux, 22nd J.D.C. No. 534840-1, 1st

Cir. C.A. No. 2015-KW-0280, which application was denied on February 19, 2015. Petitioner

filed her Application for Writ of Supervisory Review to the Louisiana Supreme Court on March

9, 2015, which application was denied on May 15, 2015. In opposition Petitioner’s motion to

withdraw her plea, the LaAG, in brief to the Louisiana Supreme Court, again relied on the

opinion of Dr. Garriga in asserting that no Compulsory Process Clause violation occurred

because the Compulsory Process Clause only applied to competent witnesses, citing its brief to

the District Court in which it expressly asserted as to Sidney Dobronich, “nor was he capable of

consenting to this transaction because he was suffering from dementia.” Appx. at 161-62.

       Subsequent to the District Court’s rulings and sentence on January 29, 2015, on February

24, 2015, the Court in the Successions proceeding held a hearing on the petition to annul

                                                 8
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 149 of 183




testament filed by Petitioner herein. Within that hearing, the proponents of the July 18, 2013

testament offered the sworn testimony of the Nephews, as well as Detective Stefan Montgomery

of the St. Tammany Parish Sheriff’s Office, that, at all times from February 2013 through his

death in March of 2014, Sidney Dobronich was fully mentally competent. Appx. at 95-96.

Additionally, upon attempting to introduce the Verrette Report, the critical evidence supporting

the State’s expert testimony against Petitioner, the Nephew’s through their counsel, objected to

the introduction of the report on the grounds that the Verrette Reports constituted unreliable

hearsay. Appx. at 96. Additionally, Forest Dobronich testified that he was certainly aware of

the report and its conclusions, and stated that he “disagreed” with the conclusions. Id.

        The hearsay objections and “disagree[ment]” with the Verrette Report notwithstanding,

Forest Dobronich admitted that the Verrette Report was submitted to the Court in the Civil

Revocation Action, though he could not remember if the Verrette Report had been shown to

Sidney Dobronich. On that point, the Nephews did testify that Sidney Dobronich lived with

Forest Dobronich from April 2, 2013 until his death in March of 2014, and was under what was

described as “24/7 supervision” during that time, including personal supervision of Forest

Dobronich on the date that Sidney Dobronich purportedly executed his July 18, 2013

handwritten will.

        Pursuant to that testimony, the Court in the Successions Proceedings accepted the

testimony offered by the Nephews, sustained the hearsay objection as to the Verrette report, and

issued a Judgment upholding Sidney Dobronich’s execution of the July 18, 2013 hand written

will.

2) Procedural History:

        On July 28, 2016, petitioner filed her claims for post conviction relief. Appx. at 45-65.

In those claims, petitioner largely re-asserted the facts previously raised in her prior Motion to

Withdraw her Guilty Plea and to Dismiss the Indictment against her as well as her unsuccessful

writ applications. Id. The Post Conviction Relief petition was predicated largely on the new

evidence, not originally before the District Court in her previous Motion to Withdraw

Plea/Dismiss, containing sworn testimony of George and Forest Dobronich, Det. Montgomery

                                                 9
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 150 of 183




and Courtney Dobronich unequivocally asserting the mental competence of Mr. Sidney

Dobronich, as well as the District Court’s ruling in the case of Successions Proceedings, that Mr.

Dobronich was mentally competent on July 18, 2013 (4 months after the transactions that are the

subject of the criminal proceedings were conducted). Id. In particular, petitioner’s claims

consisted of the following: 1) a violation of the Due Process Clause for the knowing submission

of the expert testimony of Dr. Garriga, which the State knew was false; 2) a reassertion of the

compulsory process clause/due process clause violation based on the State’s involvement in

preventing Mr. Dobronich’s favorable testimony. Id.

       On September 7, 2016, petitioner supplemented her initial petition with an additional

claim, claiming a violation of the due process clause resulting from Det. Montgomery’s failure to

record the second interview of March 21, 2013, in which petitioner asserts that Sidney

Dobronich told Det. Montgomery that all of the transactions of February and March of 2013

were authorized. Appx. at 66-86.

       On October 27, 2016, the State of Louisiana submitted its response to petitioner’s claims.

Appx. at 87-104. The State obtained and introduced various filings and the verbatim transcripts

for the civil proceedings, including the February 24, 2015 hearing in the matter of Successions

Proceedings as well as the May 20 hearing in the matter of Dobronich, et al. v. Thibodaux, et al.,

No. 2013-11784, 22nd J.D.C., Div. “D”, (hereinafter, “the Civil Revocation Action”). The state

also introduced the entire investigation report of Det. Montgomery, with exhibits, as well as the

various filings in the criminal proceedings. Appx. 105-06. Finally, the State of Louisiana

introduced the transcripts for the petitioner’s guilty plea in the criminal proceedings on

December 17, 2014; the transcript of the motions and sentencing hearing on January 29, 2015.

Id.

       Conspicuously, the State of Louisiana did not introduce any transcript of the December

16, 2014 testimony of Dr. Garriga at the hearing on petitioner’s motion to exclude her testimony.

Id.

       In its response, the State of Louisiana generally asserted that the evidence was

insufficient to establish any of the claims asserted by petitioner in her Petition for Post

                                               10
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 151 of 183




Conviction Relief. Appx. 92. However, in so asserting, the State of Louisiana specifically

acknowledged the testimony of Forest Dobronich, quoting that “from the time he moved in

[April 2, 2013] until the time he died [March 24, 2014]”, that Sidney Dobronich was “in good

shape mentally” and that “really he was competent”. Appx. at 95-96. In referring to the

Verrette Report which was the primary basis for Dr. Garriga’s opinion, the State of Louisiana

again quoted Forest Dobronich’s February 24, 2015 testimony that he disagreed with the

diagnosis of “incompetency and dementia.”         Appx. at 96.      The State of Louisiana also

referenced the testimony of Det. Montgomery’s February 24, 2015 testimony that Sidney

Dobronich appeared “lucid” each of the three times he interviewed him at the hospital, id., as

well as the March 24, 2015 testimony of George Dobronich in which he “testified that he visited

Sidney Dobronich seven or eight times after his March 2013 hospitalization, and that each time

he visited, Sidney Dobronich appeared to be lucid”, Appx. at 97.

       The State of Louisiana’s explanation for these discrepancies was not to contest the above

testimony, nor did the State contest the specific instances in which these witnesses testified that

he was mentally competent, leading to a finding by the Court that Sidney Dobronich was

mentally competent to execute an olographic testament on July 18, 2013. The State of Louisiana

explained its position as follows:

                Initially, the State never contended that Sidney Dobronich ws
                completely mentally incompetent on a 24/7 basis. Instead, the
                State contended (and still believes) that Mr. Dobronich was at
                times alert and oriented but could become disoriented quickly
                when in a foreign environment and/or exposed to psychological
                pressure.

Appx. at 95

       In a supplemental response, dated October 31, 2016, the State of Louisiana elaborated:

                The prosecution believes that one may both (i) suffer from
                dementia and (ii) from time to time experience moments of
                lucidity.   For that reason, the opinion of Dr. Garriga is not
                inconsistent with the observations of Detective Montgomery. In
                any event, to the extent that the opinion of Dr. Garriga conflicts
                with the observations of Detective Montgomery, the prosecution
                was prepared to present such conflicts to the jury for the jury’s
                consideration.

Appx. at 108.

                                                11
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 152 of 183




         On November 15, 2016, in light of the positions taken by the State of Louisiana regarding

not only Dr. Garriga’s testimony; but its own position regarding the mental competence of

Sidney Dobronich; petitioner filed a motion to compel production of the transcript of the

December 16, 2014 testimony of Dr. Garriga wherein she explicitly testified that, in her opinion,

Sidney Dobronich could not have any lucid moments or moments of mental competency. Appx.

120-21. This motion was also accompanied by attempts by undersigned counsel, by telephone

and e-mail, to procure said transcript.

         In addition to the evidence submitted by the petitioner and the State of Louisiana,

petitioner, on January 23, 2017; petitioner requested subpoenas be issued for several witnesses,

including Det. Montgomery, for live testimony to be given at a hearing tentatively set for March

8, 2017. In response, the State of Louisiana filed a request for summary adjudication of the

petitioner’s claims on February 14, 2017. Appx. at 149.

         On February 23, 2013, the District Court granted the request of the State of Louisiana and

summarily denied petitioner’s claims for post conviction relief. Appx. at 37-44. Specifically,

as to Claim I (knowing submission of false testimony of Dr. Garriga), the District Court accepted

the State’s assertion that its position was that Mr. Sidney Dobronich was both mentally

incompetent but had “lucid intervals”; and that petitioner had failed to produce sufficient

evidence to disprove that position. Appx. at 39-40. As to Claim II (Compulsory Process Clause

Violation), the District Court noted that petitioner’s initial Motion to Exclude Mr. Dobronich’s

testimony, filed in November of 2013 and joined by the State of Louisiana in December of 2013,

conspicuously omitting that not only the petitioner, but also the District Court, relied upon the

State’s contention that Mr. Dobronich was incompetent to testify. Appx. at 40. As to Claim III

(Spoliation of additional favorable testimony by Det. Montgomery), the District Court again

simply found that petitioner failed to produce sufficient proof to support the claim. Id. Finally,

as to Claim IV, the District Court found that the assertion as to the constitutionality of La. R.S.

14:93.4 as applied had been waived by petitioner’s guilty plea of December 17, 2014. Appx. at

40-41.




                                                 12
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 153 of 183




          As to the Motion to Compel, the District Court did not explicitly make a ruling on same;

though given the rulings of the District Court on all other claims; the Motion, presumably, was

denied.

          On May 26, 2017, petitioner filed an application for supervisory writs to the Louisiana

First Circuit Court of Appeals, raising the following issues: (1) that the District Court erred in

finding insufficient evidence to support violations of the Due Process Clause and the

Compulsory Process Clause underpinning all four of petitioner’s claims for post conviction

relief; and (2) that the District Court erred in failing to compel production of the transcript of the

testimony of Dr. Garriga. On July 24, 2017, the Louisiana First Circuit Court of Appeals denied

writs, without comment.

          Based on the below issues and arguments, the rulings of the District Court as to

petitioner’s Claims I, II, and III, as well as the Motion to Compel, are erroneous. Further, the

Louisiana First Circuit Court of Appeals erred in denying writs. As such, the ruling of the

District Court and should be reversed by this Court.


                                     ASSIGNMENT OF ERROR

(1) The District Court Erred in Finding Insufficient Evidence to Support Violations of the
    Due Process Clause and the Compulsory Process Clause Underpinning all Four of
    Petitioner’s Claims for Post Conviction Relief.

(2) The District Court Erred in Failing to Compel Production of the Transcript of the
    Testimony of Dr. Garriga.

                                  SUMMARY OF ARGUMENT

          Specification No. 1: The assertion of the State in its October 27, 2016 response to

petitioner’s claims constitutes an admission that Sidney Dobronich had both transactional mental

competent to authorize all transactions petitioner made on his behalf in February and March of

2013 and that he had testimonial mental competence to testify to that authorization thereafter.

Under the uncontested evidence presented to the District Court, the admission is materially

inconsistent with the State’s prior position that Sidney Dobronich lacked mental competence

both to testify and to conduct transactions, rendering erroneous the District Court’s denial of all

claims for post conviction relief.

                                                 13
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 154 of 183




       Specification No. 2: Petitioner is unquestionably entitled to production of the transcript

of Dr. Garriga’s December 16, 2014 testimony in which she directly contradicted the State’s

revision of its assertions as to Sidney Dobronich’s transactional and testimonial mental capacity.

To the extent that this Court is not convinced that petitioner is entitled to relief as per

Specification No. 1, by not compelling production of the transcript, the District Court has

potentially deprived petitioner of the ability to directly challenge the State’s contention. Thus,

the District Court erroneously deprived petitioner of a meaningful opportunity to appeal the

decision of the District Court regarding the State’s materially inconsistent position and

potentially the correctness of the District Court’s ruling.

                                           ARGUMENT

(1)    The District Court Erred in Finding Insufficient Evidence to Support Violations of
       the Due Process Clause and the Compulsory Process Clause Underpinning all Four
       of Petitioner’s Claims for Post Conviction Relief.

       Petitioner herein generally asserts that assignment of error as to all claims for post

conviction relief denied by the District Court herein. All four claims for post conviction relief

are predicated on the fundamental fact that the State’s prosecution against the petitioner, as well

as its opposition to her previous writ application to this Court, was EXPLICITLY based on the

assertion that Sidney Dobronich, the purported victim in this case, was BOTH mentally

incompetent to authorize any of the transactions executed on his behalf by the petitioner in

February and March of 2013 AND mentally incompetent to testify on her behalf as to that

authorization. The primary basis of that position was espoused by the expert opinion of Dr.

Michelle Garriga, who opined as such, based largely on a report of Dr. Paul Verrette, who

concluded based on a purported medical examination conducted on July 2, 2013 that Sidney

Dobronich “[was] not able to direct his affairs concerning person or property in matters

consistent with his own interest.” This report of Dr. Verrette was submitted to a division of the

22nd Judicial District Court on behalf of Mr. Dobronich’s Nephews, George and Forest

Dobronich, in a related civil action against petitioner. The expert testimony of Dr. Garriga was

the SOLE basis for the prosecution of petitioner after Mr. Dobronich, resulting in the




                                                 14
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 155 of 183




commencement of a trial on December 16, 2014 and to her succumbing to the pressures of said

trial and pleading guilty on December 17, 2014.

       Less than two months after her guilty plea and one month after sentencing, the very same

Nephews who unequivocally represented to Division “D” of the 22nd Judicial District Court that

Sidney Dobronich was mentally incompetent in July and August of 2013 (upon which

representations the Court relied); unequivocally and repeatedly represented, through sworn

testimony, that he was mentally competent on July 18, 2013 (when Sidney Dobronich

purportedly executed a hand written will naming these Nephews as heirs to his entire estate).

This sworn testimony was not available for consideration by this Court or by the Louisiana

Supreme Court in the prior writ application. The State of Louisiana asserted the evidence of

Sidney Dobronich’s mental incompetence as the primary basis for opposition. The District Court

relied on the State’s assertions in its January 29, 2015 holding that was the subject of that writ

application; and this Court, as well as the Louisiana Supreme Court, so relied in their respective

denials of writs.

       In response to the claims for post conviction relief herein, the State of Louisiana now

states that its position was (and was consistently so throughout the proceedings) that Sidney

Dobronich was not “completely incompetent” but was “at times alert and oriented”. The District

Court, without challenge, accepted this position and denied post conviction relief. As more fully

set forth below, this assertion by the State of Louisiana, as well as its acceptance by the District

Court is a dangerously oxymoronic and, with all deliberate understatement, threatens to render

meaningless any semblance of the rule of law. As such, it should be conspicuously rejected by

this Court.

       (a)     Claim I: Submission of False Testimony of Dr. Michelle Garriga.

       First and foremost, the jurisprudence has unanimously and uniformly recognized that “the

Due Process Clause of the Fourteenth Amendment forbids the government from knowingly using

false testimony against a criminal defendant, or failing to correct said false testimony. U.S. v.

Mason, 293 F.3d 826, 828 (5th Cir. 2002) (citing Giglio v. United States, 405 U.S. 150, 153

(1972)). To prove a due process violation, the plaintiff (criminal defendant) must establish that

                                                15
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 156 of 183




(1) the testimony was false; (2) the government knew the testimony was false; and (3) the

testimony was material. Id. Additionally, the Fifth Circuit has also recognized that a Due

Process violation where the government official deliberately conceals exculpatory evidence. See

Geter v. Fortenberry, 849 F.2d 1550, 1559 (5th Cir. 1988). Additionally, the court in Mason

specifically held that reversal for knowingly using false testimony is proper even where the

defense had an opportunity to correct the error. 293 F.3d at 829. 1

         At this point, it is important to analyze the State’s admission in its responses of October

27, 2016 and October 31, 2016, within the context of the evidence which the State has submitted

in support of those responses. The State’s two assertions, as accepted by the District Court, are

that 1) Sidney Dobronich “was at times alert and oriented but could become disoriented quickly

when in a foreign environment and/or exposed to psychological pressure;” and 2) “that one may

both (i) suffer from dementia and (ii) from time to time experience moments of lucidity.” These

assertions, as written, can be used to describe virtually any individual, and as such, is patently

meaningless. The legally significant questions in the context of the State’s assertions are these:

(1) Whether Sidney Dobronich was mentally competent to authorize the transactions conducted

on his behalf by petitioner in February and March of 2013 (transactional competence); and (2)

whether Sidney Dobronich was mentally competent to testify as to his authorizations to those

transactions, as he attempted to do on March 27, 2013 and again on June 25, 2013 (testimonial

competence).

         In light of the States’ significant actions in submitting to the District Court as evidence,

without qualification, the transcript of the February 24, 2015 proceedings in the matter of the

Successions Proceedings and the Judgment issued therewith; the State of Louisiana, in asserting

that Sidney Dobronich “was at times alert and oriented” has admitted by clear inference, the

following: That Sidney Dobronich had BOTH transactional and testimonial mental competence


         1
           In U.S. v. Mason, the Fifth Circuit reversed a criminal defendant’s convictions regarding charges for
possession with intent to distribute crack cocaine and conspiracy. 293 F.3d at 826. The reversal was predicated on
the testimony regarding the government’s primary witness, who falsely testified that he did not enter into a plea
agreement with the government and the government failed to correct the witness’s misrepresentation. Id. at 828. In
addressing the government’s argument as to the defense counsel’s opportunity to correct the error, the court
specifically explained that the defense counsel’s ability and potential failure to correct the error had no effect on the
government’s ability to do so and would not render the government’s violation as harmless error. Id. at 829.

                                                          16
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 157 of 183




on July 18, 2013. Even more significant, from the State’s own admissions, was that the State of

Louisiana has always contended that Sidney Dobronich had both transactional and testimonial

mental competence on July 18, 2013.

        From there, it proceeds that Dr. Garriga’s expert testimony was false and that the State of

Louisiana knew it was false when it submitted said testimony to the District Court. As stated in

Dr. Garriga’s report, major neurocognitive dementia as a “slow, step wise progression”. Based

on that “slow, step wise progression,” Dr. Garriga opined that the severity of Mr. Dobronich’s

dementia, as noted by Dr. Verrette, was of such a nature that it had to have been present in

February and March of that year. A necessary predicate to Dr. Garriga’s analysis is that Sidney

Dobronich’s cognitive functions had to have been better in February and March of 2013 than

they were later in July of that year. Because the State has admitted that Sidney Dobronich had

both transactional and testimonial mental competence on July 18, 2013, as per Dr. Garriga’s

analysis, his transactional and testimonial competence, as it existed in February and March of

2013, could not have been affected by the “slow, step wise progression” of the “major

neurocognitive dementia” that she found had impacted him in July of that same year.

Furthermore, because the State has effectively admitted that it was aware, at all relevant times,

that Sidney Dobronich had transactional and testimonial mental competence on July 18, 2013, it

also stands as an admission that it was aware of this transactional and testimonial mental

competence in February and March of 2013. As such, the testimony of Dr. Garriga is clearly

false and the State of Louisiana knew it was false.

        Evidence that directly makes this point is the testimony of Det. Montgomery and the

purported “victims” of petitioner on February 24, 2015 in the Successions Proceeding in which

they testified to his general mental competence throughout 2013 and up until his death in March

of 2014, including on March 18, 21 and April 2, 2013 (Det. Montgomery) and March 28 (George

Dobronich) at St. Tammany Parish Hospital. Additionally, this point is also illuminated by the

testimony of Forest Dobronich on February 24, 2015 in which he specifically “disagree[d]” with

the opinion of Dr. Verrette, the very opinion that his own attorney submitted to the District Court

to have a judgment prepared declaring Sidney Dobronich incompetent to testify on August 27,

                                                17
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 158 of 183




2013 in the Civil Revocation Action (again, contrary to the State’s admitted understanding of the

testimonial mental competence of Sidney Dobronich at that time). Further, to the extent that

George and Forest Dobronich, and their attorney, were confronted with the Verrette Report in the

Succession Proceeding, on February 24, 2015, their attorney objected to the admission of said

report on the basis of unreliable hearsay. Again, as acknowledged by the State of Louisiana in

its responses to the petitioner’s claims, and the State’s necessarily close relationship and

coordination with these individuals as the “victims” of petitioner; these inconsistencies were

known by the State of Louisiana at all relevant times.

       Perhaps one of the more insidious signs of the malfeasance of the State of Louisiana with

regard to the submission of Dr. Garriga’s testimony is the acknowledgement that Dr. Garriga’s

opinion was generated on the basis of “records review only”, despite the clear availability of the

Nephews and Det. Montgomery for live interviews and despite the fact that a legally reliable

forensic psychiatric evaluation under Daubert clearly contemplate information gathering “from

as many sources as possible.” See In re Succession of Pardue, 40,177 (La. App. 2 Cir. 11/8/05),

915 So. 2d 415, 420 (emphasis added); see also Succession of Werner v. Zarate, 2007-0829 (La.

App. 1 Cir. 12/21/07), 979 So. 2d 506, 509.

       The State of Louisiana specifically attempts to argue that Dr. Garriga’s testimony and

report are not false due to the limitation of said testimony and reports to the sum of the records

presented:

               Initially, the caption of the report authorized by Dr. Garriga is
               “Forensic Psychiatric Evaluation of Sidney Dobronich by Records
               Review Only. (emphasis supplied). It consists of two parts: a
               summary of the records reviewed and an “assessment” along with
               a “basis for opinion”.

                       The petitioner argues that the records reviewed by Dr.
               Garriga are contradicted by other evidence which was not
               reviewed by Dr. Garriga. The petitioner does not argue that Dr.
               Garriga misrepresented the records she did review. Nor does the
               petitioner argue the Dr. Garriga’s opinion is unsupported by the
               records she actually reviewed.

Ex. 3 (Appx. at 111-112). Far from being exculpatory in any way, this brazenly arrogant

statement is damning. Dr. Garriga’s report was purportedly not false because she did not know it

was not false: the State of Louisiana knew it was false. The State of Louisiana controlled the
                                                18
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 159 of 183




evidence reviewed by Dr. Garriga, specifically allowing her only to review certain evidentiary

materials and not permitting an interview of the witnesses, who testified unambiguously to

Sidney Dobronich’s transactional and testimonial mental competency on February 24, 2015.

Given the admissions that the State of Louisiana “never contended that Sidney Dobronich was

completely incompetent on a 24/7 basis” and that Sidney Dobronich was “at times alert and

oriented”, the State of Louisiana deliberately prevented Dr. Garriga from interviewing Det.

Montgomery, George and Forest Dobronich in order to achieve a desired outcome regarding her

opinion. As such the “records only” limitation is conclusive proof of the malfeasance of the

State of Louisiana in submitting Dr. Garriga’s testimony to the District Court as evidence against

the petitioner in the criminal matter.

       (b)     Claims II, III and IV: Due Process Clause, Compulsory Process Clause;
               Spoliation and Unconstitutional Vagueness of La. R.S. 14:93.4 as Applied to
               Petitioner.

       As mentioned above, the State’s knowing misrepresentations regarding Sidney

Dobronich’s transactional and testimonial mental competence, while most directly pertaining to

the submission of the knowingly false report of Dr. Garriga; is also the foundation for all other

claims submitted by petitioner herein.

       With regard to Claim II, petitioner extensively argued and briefed the District Court, this

Court and the Louisiana Supreme Court as to how the circumstances of this case implicated a

violation of the Compulsory Process Clause, and the State’s participation in preventing the

favorable testimony of Sidney Dobronich from being presented on petitioner’s behalf.            In

responding to the previous arguments of petitioner, the State unequivocally asserted to the

District Court, and again to the Louisiana Supreme Court, that Sidney Dobronich was “[not] was

he capable of consenting to this transaction because he was suffering from dementia” and

asserted numerous times in open court on January 29, 2015 that Sidney Dobronich was

“incompetent to testify”.    The District Court specifically relied upon the State’s assertion when

it explicitly held in open court that Sidney Dobronich was not competent to testify. Arguably,

this Court, as well as the Louisiana Supreme Court accepted the District Court’s finding that

Sidney Dobronich was incompetent to testify, in accordance with the jurisprudence that the

                                                19
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 160 of 183




Compulsory Process Clause applies only as to “competent” witnesses. See Washington v. Texas,

388 U.S. 14, 23, n.21, 87 S. Ct. 1920 (1967).

       In its October 27, 2016 response to the petitioner’s claims, the State of Louisiana

accepted the sworn testimony in favor of upholding Sidney Dobronich’s July 18, 2013

handwritten will, and in particular Forest Dobronich’s testimony that “from the time he moved in

[April 2, 2013] until the time he died [March 24, 2014]”, that Sidney Dobronich was “in good

shape mentally” and that “really he was competent”. With that response, the State of Louisiana

essentially made a judicial confession that Sidney Dobronich was mentally competent to testify,

in direct repudiation of its prior position that was previously accepted by the District Court and

upheld by this Court.

       Based on this apparent concession by the State of Louisiana regarding this testimonial

mental competence, the District Court relied solely on the fact that the petitioner, through her

counsel at the time, initially moved to have Sidney Dobronich’s testimony excluded in October

of 2013, to find an absence of any Compulsory Clause violation on behalf of the State of

Louisiana. This analysis erroneously ignores the uncontroverted fact that the State of Louisiana,

as per its October 27, 2016 submission to this Court regarding Mr. Dobronich’s mental capacity,

committed fraud by omission in its statements to this Court on December 12, 2013, when it

joined in petitioner’s Motion to Exclude Sidney Dobronich’s testimony. Further, the State’s

avowed position of October 27, 2016 regarding Mr. Dobronich’s mental capacity, taken at face

value, is tantamount to an admission of fraudulently inducing petitioner’s prior counsel to seek to

exclude Mr. Dobronich’s testimony based on circumstances not known by petitioner or by this

Court, but known by the State. As such, the District Court’s sole reliance on the fact that the

Motion to Exclude Sidney Dobronich’s testimony was initiated by petitioner is patently

erroneous. More significantly, and ominously, the admittedly fraudulent statements made by the

LaAG Office to the District Court in support of the motion to exclude Sidney Dobronich’s

testimony raise the ominous question as to whether that Office was aware of, or even intended to

procure the testimony of Dr. Garriga at that time. In any event, the District Court’s ruling at to




                                                20
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 161 of 183




an absence of any Compulsory Process Clause violation, as stated in Claim II of petitioner’s

claims for post conviction relief, is erroneous.

       With regard to Claim III, potential spoliation of an additional exculpatory statement of

Sidney Dobronich by Det. Montgomery, the State’s October 27, 2016 response, again, raises this

claim to an evidentiary level that has erroneously been disregarded by the District Court. The

same evidence that established as conclusive Sidney Dobronich’s transactional and testimonial

mental competence on July 18, 2013, and all times prior thereto, also established such

competence up until the time of his death, when he could have, at any time, ended this

prosecution against petitioner herein. Far from being a mere technical question of the accuracy

of Dr. Garriga’s testimony; the evidence naturally drives the additional questions myopically

avoided by the State of Louisiana and the District Court, but germane to this inquiry: if Sidney

Dobronich had transactional mental competence and authorized the transactions at issue in this

prosecution, and had testimonial mental competence; was he wrongfully prevented from so

testifying as such. Further, was he, in fact, wrongfully and illegally coerced to cooperate with

the prosecution, and with various actors in the civil litigation, against his will.

       Specifically, in light of his sworn exculpatory statements of March 27, 2013 and June 25,

2013 testimony, the latter being under circumstances clearly indicative of Sidney Dobronich

overcoming coercion on the part of his nephews; it is probable that Sidney Dobronich had

attempted to make additional statements favorable to the petitioner that were deliberately

concealed. The evidence is clear that such illegal suppression was done on the part of the

nephews, who clearly and unambiguously sought to have Sidney Dobronich declared

incompetent to testify and overtly thwarted petitioner’s numerous attempts to obtain a sworn

statement from him. The evidence is also clear that such a statement was probably made to Det.

Montgomery on March 21, 2013, being the only statement of the three taken by Det.

Montgomery that was not recorded. Given the totality of the circumstances, as more fully set

forth in the previous writ application to this Court, and the fact that Sidney Dobronich’s March

27, 2013 affidavit and June 25, 2013 must be credited as having been made by someone with

testimonial mental competence; the District Court’s finding of a lack of sufficient evidence to

                                                   21
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 162 of 183




support a spoliation claim regarding Det. Montgomery’s March 21, 2013 interview with Sidney

Dobronich was manifestly erroneous.

       Finally, with regard to Claim IV, petitioner asserted that the position espoused in the

testimony of Dr. Garriga (and the position apparently taken by the state in its averments to the

District Court) regarding the mental competence of Sidney Dobronich were conditions precedent

for sustaining a constitutionally viable prosecution against Petitioner and placing the State in the

position to obtain a guilty plea from Petitioner in the first place. Further, allowing the State to

change its position to accommodate the February 24, 2015 testimony, and to assert that Sidney

Dobronich had transactional and testimonial mental competence specifically on July 18, 2013

(and at all times prior to that date as per the analysis of Dr. Garriga); rendered its prosecution

against petitioner, without specific testimony that the transactions at issue were not authorized,

rendered La. R.S. 14:93.4 unconstitutional as applied.

       The State argues that Petitioner’s claim that La. R.S. 14:93.4 is unconstitutional as

applied, made by petitioner in response to the State’s revision of its position on October 27, 2016

regarding Mr. Dobronich’s mental capacity; was waived by plaintiff’s guilty plea of December

17, 2014. The District Court accepted without any scrutiny, the position of the State and found a

lack of evidence to suggest that the State of Louisiana had changed its position on October 27,

2016 regarding the mental competence of Sidney Dobronich. With utmost respect to the District

Court, given the evidence in the form of the pleadings and statement in open court of the LaAG

Office with respect to the mental competence of Sidney Dobronich, the evidence speaks for

itself, and the District Court’s ruling on this point is patently erroneous.

(2)    The District Court Erred in Failing to Compel Production of the Transcript of the
       Testimony of Dr. Garriga.

       In addition to denying all four claims for post conviction relief submitted by petitioner,

the District Court erred by effectively denying petitioner’s Motion to Compel Production of the

transcript of the December 16, 2014 testimony of Dr. Garriga regarding the specific nature of the

“major neurocognitive dementia” purportedly present in Sidney Dobronich at all relevant times

herein. While petitioner avers that the evidence submitted heretofore is conclusive as to the

nature of Dr. Garriga’s opinion regarding Sidney Dobronich’s transactional and testimonial
                                                  22
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 163 of 183




mental competence at all relevant times in these proceedings; petitioner further avers that Dr.

Garriga specifically and unequivocally testified that the nature of the major neurocognitive

dementia was such that Sidney Dobronich did not have, and could not have had ANY lucid

moments or any instances of transactional or testimonial mental competence at any time “prior to

February 2013 and up until his death in March of 2014. To the extent that this Court agrees with

the District Court as to the State’s position regarding the mental competence of Sidney

Dobronich, which position has been placed squarely at issue herein; the District Court has erred

in not requiring the State of Louisiana to produce the transcript of the December 16, 2016

testimony of Dr. Garriga.

       It is well settled jurisprudence that petitioner has a right under the Due Process Clause of

the United States Constitution to have a record of his criminal proceedings sufficient to allow for

an “adequate” and “meaningful” appellate review of those proceedings.               See Draper v.

Washington, 372 U.S. 487, 495 (1963); Griffin v. Illinois, 351 U.S. 12, 20 (1956) (recognizing a

criminal defendant’s right to “adequate” and “effective” appellate review); U.S. v. Selva, 559

F.2d 1303, 1305-06 (5th Cir. 1977); U.S. v. Charles, 313 F.3d 1278, 1283 (11th Cir.

2002)(recognizing a due process right of a criminal defendant to have a record of his criminal

proceedings sufficient to “ ‘accord effective appellate review’ of the issues raised on appeal”).

       In this case, the State of Louisiana has produced verbatim transcripts of the trials in the

two accompanying civil proceedings as well as petitioner’s December 17, 2014 guilty plea and

the motions and sentencing hearing of January 29, 2015 and the December 12, 2013 hearing on

the motion to exclude Sidney Dobronich’s testimony. To the extent that the Court would now

indulge the State’s oxymoronic position that Sidney Dobronich was mentally incompetent,

except when he was mentally competent, as the District Court has done; that transcript is now

critical to petitioner’s ability to appeal the District Court’s denial of her claims for post

conviction relief.   Undersigned counsel’s affidavit is not merely a proffer of anticipated

testimony, it is a statement of Dr. Garriga’s actual testimony in the Criminal Proceedings. The

affidavit provides that Dr. Garriga specifically denied that Sidney Dobronich had any

transactional or testimonial mental competence whatsoever, during the time in which the

                                                23
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 164 of 183




transactions at issue in the criminal proceedings were performed. The affidavit also spells out

undersigned counsel unsuccessful attempts at obtaining said transcript.         As that testimony

squarely refutes the averments of the State of Louisiana and the District Court’s acceptance of

same, the District Court’s denial of production of that transcript severely hinders petitioner’s

ability to a meaningful appeal. As such, the District Court erred in not compelling the State of

Louisiana to produce the December 16, 2014 testimony of Dr. Garriga in the criminal

proceedings.

                                 CONCLUSION and PRAYER

       WHEREFORE, based on the above, applicant prays for, and is entitled to, post

conviction relief under La. C. Cr. P. Articles 926, et seq. arising from several distinct violations

of the Due Process Clause and Compulsory Process Clause of the United States Constitution and

Louisiana Constitution. Additionally, and alternatively, to the extent that this Court accepts the

averments of the State of Louisiana and the holdings of the District Court regarding the State’s

“revised” position on the mental competence of Sidney Dobronich; applicant is entitled to

compel the deposition testimony of Dr. Michelle Garriga, in order to meaningfully appeal the

rulings of the District Court below.

                                              Respectfully Submitted,




                                              CLAIBORNE W. BROWN (25594)
                                              1070-B West Causeway Approach
                                              Mandeville, LA 70471
                                              Telephone: (985) 845-2824
                                              Facsimile: (985) 246-3199
                                              cwbrown@cwbrownlaw.com




                                                24
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 165 of 183



                                CERTIFICATE OF SERVICE

       I do hereby certify that I have served a copy of the above and foregoing pleading on all

counsel of record herein by hand delivery and/or mailing same by electronic mail or United

States Mail, properly addressed and first class postage prepaid, on this 26th day of May, 2017.




                                             CLAIBORNE W. BROWN (25594)
                                             1070-B West Causeway Approach
                                             Mandeville, LA 70471
                                             Telephone: (985) 845-2824
                                             Facsimile: (985) 246-3199
                                             cwbrown@cwbrownlaw.com




                                                25
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 166 of 183
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 167 of 183

                              STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT


STATE      OF    LOUISIANA                                                      NO.           2017     KW     0487


VERSUS

                                                                                         j, Y 2 5 23V
DARNAY      THIBODAUX




                                                                                                              22nd
In   Re:          Darnay Thibodaux,                 applying for       supervisory writs,
                  Judicial        District          Court,       Parish   of    St.       Tammany,             No.

                  543, 638 - 1.




BEFORE:           WHIPPLE,       C. J.,      GUIDRY AND         McCLENDON,      JJ.


        WRIT       NOT    CONSIDERED.               Relator      failed   to    comply           with       Local
Rules       of    the    Court    of    Appeal,          First   Circuit,      Rules      8( G)        and (    H)

                         to       include           an     electronic          signature               in      the
by      failing
application.             Supplementation             of   this    writ    application              and / or     an

application             for    rehearing       will       not    be   considered.              See     Uniform

Rules       of    Louisiana       Courts       of    Appeal,      Rules   2 - 18. 7 &         4 - 9.     In    the

event       relator       elects       to    file    a    new    application       with        this      Court,
the application                shall be       filed on or before             July       31,      2017.     Any
future       filing       on    this        issue    should include          the      entire           contents
of   this        application,         the missing          item noted above,             and       a   copy     of

this       ruling.

                                                     PMc
                                                     VGW
                                                     JMG




COURT       OF    APPEAL,      FIRST      CIRCUIT




           DEPUTY` CLERK         OF   COURT
                  FOR    THE   COURT
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 168 of 183

                         STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT


STATE      OF   LOUISIANA                                            N0.   2017   KW   0736


VERSUS

                                                                       JUL 242017
DARNAY      THIBODAUX




                                            applying   for    supervisory writs,       22nd
In   Re:         Darnay      Thibodaux,
                 Judicial        District    Court,    Parish   of   St.   Tammany,     No.

                 543, 638 - 1.




BEFORE:          THERIOT,        CHUTZ AND PENZATO,     JJ.


        WRIT     DENIED.



                                            AHP
                                            14RT

                                            WRC




COURT      OF   APPEAL,       FIRST   CIRCUIT




           DEPUTY     CLERK    OF   COURT
                FOR    THE    COURT
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 169 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 170 of 183




                           SUPREME COURT

                         STATE OF LOUISIANA

                              ********

                    DOCKET NUMBER: 2017-KP-1452

                              ********

                         DARNAY THIBODAUX

                                versus

                           KEVIN HIDALGO

                              ********

            APPLICATION FOR SUPERVISORY REVIEW BY
         DARNAY THIBODAUX FROM THE DENIAL OF WRIT BY
          THE LOUISIANA FIRST CIRCUIT COURT OF APPEALS
                     DOCKET NO. 2017-KW-0736
         PANEL JUDGES TERRIO, CHUTZ, PENZATO PRESIDING

                              ********

          JUDGMENT OF THE 22nd JUDICIAL DISTRICT COURT
           PARISH OF ST. TAMMANY, STATE OF LOUISIANA
                       DOCKET NO. 543638-1,
          THE HONORABLE RICHARD A. SWARTZ PRESIDING

                              ********

                        SUPPLEMENT TO
         ORIGINAL APPLICATION OF DEFENDANT/PETITIONER
                      DARNAY THIBODAUX

                                Defendant/Petitioner

                              ********

                                Respectfully submitted,


                                CLAIBORNE W. BROWN (25594)
                                1070-B West Causeway Approach
                                Mandeville, LA 70471
                                Telephone: (985) 845-2824
                                Facsimile: (985) 246-3199
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 171 of 183




                            S.C. RULE X(2)(D) VERIFICATION

      I, CLAIBORNE W. BROWN, under penalty of perjury and contempt of court, do hereby
declare that on behalf of my client, DARNAY THIBODAUX, I have supplemented the Original
Application for Supervisory Review to the Supreme Court of the State of Louisiana based on a
denial of an application for supervisory review by the Louisiana First Circuit Court of Appeals as
to a decision of the Honorable Richard A. Swartz, Judge, 22nd Judicial District, regarding the
claims for post conviction relief of DARNAY THIBODAUX and that all allegations in this Writ
Application are true and correct to the best of my knowledge, information and belief.

        THAT I DO HEREBY CERTIFY that the District Court and all counsel have been
notified of this Supplement to the Writ Application and that all concerned have been served with
these documents.

        THAT I DO HEREBY CERTIFY that a copy of this Supplement to the Writ
Application has been filed with the First Circuit Court of Appeal in Baton Rouge, Louisiana, and
sent to the Honorable Richard A. Swartz, and the following counsel of record by hand delivery
and/or by depositing same in the U. S. Mail, postage prepaid and properly addressed this 12th day
of April, 2018.

TRIAL COUNSEL FOR THE STATE OF LOUISIANA:
     Office of the District Attorney for the 22nd Judicial District
     Mr. Matthew Caplan, Assistant District Attorney
     701 N. Columbia Street
     Covington, LA 70433
     Telephone: (985) 809-8383

COUNSEL FOR THE LOUISIANA ATTORNEY GENERAL’S OFFICE
    Office of the Louisiana Attorney General
    Mr. Winston White, Assistant Attorney General
    1885 N. Third Street
    Baton Rouge, LA 70804-9005
    Telephone: (225) 326-6200

PRESIDING JUDGE, 22nd JUDICIAL DISTRICT COURT:
     The Honorable Richard A. Swartz
     22nd Judicial District Court
     701 N. Columbia Street
     Covington, LA 70433
     Telephone: (985) 809-5315




                                             CLAIBORNE W. BROWN




                                                ii
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 172 of 183




                                        INDEX


                                                                  PAGE

SUPPLEMENTAL TABLE OF AUTHORITIES………………………………………… iv

SUPPLEMENTAL STATEMENT OF THE CASE……………………………………                   1

SUPPLEMENTAL ASSIGNMENT OF ERROR………………………………………… 3

SUPPLEMENTAL SUMMARY OF ARGUMENT……………………………………                     3

SUPPLEMENTAL ARGUMENT………………………………………………………                         3

SUPPLEMENTAL CONCLUSION……………………………………………………                        7

SUPPLEMENT APPENDIX

     Transcript of Dr. Garriga’s Testimony,
     dated December 16, 2014




                                              iii
 Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 173 of 183




                SUPPLEMENTAL TABLE OF AUTHORITIES

CASES                                                           PAGE

Avondale Indus. Inc. v. NLRB,
90 F.3d 955 (5th Cir. 1996)………………………………………………………………… 5

Draper v. Washington,
372 U.S. 487, 495 (1963)………………………………………………………………… 6

Griffin v. Illinois,
351 U.S. 12 (1956)………………………………………………………………………… 6

Marler v. 22nd J.D.C,
93-2394 (La. App. 1 Cir. 11/10/94),
645 So. 2d 821…………………………………………………………………………… 4, 5

Pesnell v. Sessions,
51,871 (La. App. 2 Cir. 2/28/2018)………………………………………………………4, 5, 6

United States v. Charles,
313 F.3d 1278 (11th Cir. 2002)…………………………………………………………… 6

United States v. Selva,
559 F.2d 1303 (5th Cir. 1977)……………………………………………………………… 6

CONSTITION AND STATUTES

U.S. Const. Amend V, XIV……………………………………………………………… 6

La. Const. of 1974………………………………………………………………………                      6

La. R.S. 37:2554…………………………………………………………………………                       2

La. Admin. Code., Title 46, Part XXI, § 511………………………………………………1, 2




                                   iv
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 174 of 183




                            SUPPLEMENTAL CASE STATEMENT

       On Friday, April 6, 2018, the State of Louisiana provided petitioner with a copy of what

it purports is a transcript of the testimony of Dr. Michelle Garriga, given on December 16, 2014

and the issue of the Second Assignment of Error to this Writ Application herein.                The

“Reporter’s Certificate” provides, as follows:

               I, Karen Carite Jenkins, CCR, Certified Court Reporter, Certificate
               No. 91227, which is at this time current and in good standing,
               Official Court Reporter in and for the Parish of St. Tammany, State
               of Louisiana, do hereby certify the the [sic] foregoing testimony
               taken by Oneita Graham on December 16, 2014, on said date
               before the Honorable Richard Swartz, Judge Presiding, Division
               “C”, was transcribed to the best of my ability and understanding
               from the backup recordings of Oneita Graham, Official Court
               Reporter, in and for the Parish of St. Tammany.

Supp. Appx.; Tr. at p.50.

       The court reporter who originally recorded the testimony of Dr. Garriga, Ms. Oneita

Graham (hereinafter, “the recording court reporter”) is retired and is no longer certified as a

Certified Court Reporter under Louisiana law, was previously certified in the “penwriter”

method of reporting as per Louisiana Administrative Code, Title 46, Part XXI, §511; and had

recorded the December 17, 2014 testimony of Dr. Garriga in the penwriter method of recording.

       The court reporter who transcribed the proceedings, Ms. Karen Jenkins, (hereinafter, “the

transcribing court reporter”) is not certified in the penwriter method of recording, but is certified

only in the “stenographic” method of reporting as per Louisiana Administrative Code Title 46,

Part XXI, § 511. The transcribing court reporter has advised she is not aware of anyone else who

is certified in the penwriter method of reporting; and that, per the direction of the Judicial

Administrator of the 22nd Judicial District Court, transcription from the backup recordings is the

acceptable practice for Certified Court Reporters to transcribe the raw recordings reported in the

penwriter method. On Monday, April 9, 2018; undersigned counsel lodged an objection to the

certification and transcription procedure of the December 16, 2014 testimony of Dr. Garriga in

this case. Undersigned reiterates the following objections to this Court: 1) the Reporter’s

Certificate fails to identify the method of reporting for which the recording court reporter is

certified, see La. Admin. Code., Title 46, Pt. XXI, §511; 2) the Reporter’s Certificate fails to

                                                 1
    Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 175 of 183




identify the method of reporting for which the transcribing court reporter is certified, see id.; and

3) the transcription process identified in the Reporter’s Certificate is not specifically authorized

by Statute or Regulations, particularly the Louisiana Administrative Code, Title 46, Part XXI,

Chapter 5. Id.; see also La. R.S. 37:2554(C) (prohibiting “change” of systems of reporting by

certified court reporters).

        With respect to the substance of the purported transcript of Dr. Garriga’s December 14,

2014 testimony, the transcript provides as follows:

                 Q.     . . . . Can you have a neurocognitive disorder and still have
                 capacity?

                 A.      Yes.

Supp. Appx.; Tr. at p.32, ll. 20-23.

        With utmost respect to the transcribing court reporter, who was not present during the

testimony and was given the arguably difficult task of blindly determining testimony from an

audio recording of undetermined quality (and without the benefit of “readable” recorder notes);

the answer to that particular question was “No”. Furthermore, the testimony included AT

LEAST one follow-up question to Dr. Garriga’s “No” response in the previous question,

confirming said “No” response; which question(s) and answer(s) do not appear anywhere

following the initial “No” response (transcribed as a “Yes” response in the purported transcript).1

Again, while not in any way impugning the integrity of the transcribing court reporter, the nature

of the errors and the arguably difficult methodology employed in transcription calls into question

the accuracy of the entire transcript.

        As such, petitioner herein objects specifically to the accuracy of the portion of the

transcript cited above, and to the accuracy of the transcript as a whole.                       Furthermore,

undersigned counsel, on behalf of petitioner, re-affirms his initial assertions in the Writ

Application to this honorable Court regarding the unequivocal nature of Dr. Garriga’s testimony

pertaining to Mr. Dobronich’s mental competence, testimonial and transactional capacity.



1
  With regard to the appropriate proffer, undersigned avers that affidavits have not been attached to the
Supplemental Writ Application, per Rule X, Pt. 4, §6(f). Undersigned avers that affidavits of petitioner and her
husband, Mr. Antione Dufrene, who was present at the proceedings on December 16, 2014, will be submitted to the
Court upon instruction.
                                                       2
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 176 of 183




         In petitioner’s Motion to Compel “the transcript of the December 16, 2014 testimony of

Dr. Michelle Garriga”, petitioner’s motion also included production “of all raw audio and notes

from which a transcript can be produced.” Appx. 120-21. As more fully set forth below,

petitioner herein submits that the State’s production of the transcript on April 6, 2018,

petitioner’s specific objections to the certification and accuracy of said transcript, and the

pendency of the issue of production before this Court; petitioner is entitled to an order from this

Court directing the State to produce said requested raw audio and notes, or a remand to the

district court directing such production.


                       SUPPLEMENTAL ASSIGNMENT OF ERROR

      The Purported Transcript of the Testimony of Dr. Garriga Having Been Produced,
      Petitioner’s Specific Objections to the Certification and Accuracy Thereof Entitle Her
      to Production of the Raw Audio and Reporter Notes of Said Testimony, as Originally
      Requested in Her Motion to Compel Production to the District Court.

                      SUPPLEMENTAL SUMMARY OF ARGUMENT

         Supplemental Specification No. 2: The transcript of Dr. Garriga’s December 16, 2014

testimony has been produced on April 6, 2018, to which the petitioner has supplemented her

Original Writ Application with a copy of said transcript and has made specific objections as to

the certification and material accuracy of the transcript. As the initial Motion to Compel the

transcript Testimony of Dr. Garriga, filed by the petitioner with the District Court on November

15, 2016, also requested production of “all raw audio and notes from which a transcript can be

produced”; petitioner is entitled to production of said requested audio and notes. Specifically,

petitioner is seeking access to these records pursuant to her Due Process Rights to adequate,

meaningful and effective appellate review of her criminal proceedings.

                               SUPPLEMENTAL ARGUMENT

(2)      The Purported Transcript of the Testimony of Dr. Garriga Having Been Produced,
         Petitioner’s Specific Objections to the Certification and Accuracy Thereof Entitle
         Her to Production of the Raw Audio and Reporter Notes of Said Testimony, as
         Originally Requested in Her Motion to Compel Production to the District Court.

         Now that the State has produced a purported transcript of the December 16, 2014

testimony of Dr. Garriga, petitioner is entitled to additional production of the raw audio and

reporter notes of said testimony. While not within the context of the particular legal predicate at
                                                3
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 177 of 183




hand, Louisiana law has addressed the specific issue of a criminal defendant’s access to an audio

recording of his/her criminal proceedings. The case of Marler v. 22nd J.D.C, 93-2394 (La. App.

1 Cir. 11/10/94), 645 So. 2d 821, provides the general provision that a criminal defendant is

entitled to access to his criminal file and cannot be denied access to same after his conviction

becomes final. Id. at p.3, 645 So. 2d at 822. The court in Marler did, however, find that the

criminal defendant in that case was ultimately not entitled to the raw audio of the trial

proceedings:

                In the instant case, after Marler’s conviction became final, he
                requested from the clerk of court various portions of his criminal
                file. Pursuant to that request, the clerk of court forwarded to
                Marler his entire criminal file, including a certified copy of the
                transcript of his criminal trial. Thus, it is clear that Marler has
                obtained a full reproduction of the proceedings in the trial court,
                and the actual tape recordings of the trial would serve no useful
                purpose.

Id. at p.3, 645 So. 2d at 822-23. However, critical to the application of the holding in Marler is

the court’s citation to the relevant contents of plaintiff’s assertions as to his right to access to the

raw audio recording of his criminal proceedings:

                1.     The tapes are crucial to plaintiff’s pursuit of post-
                conviction remedies;

                2.     The trial court previously granted plaintiff’s motion for
                production of documents relative to his criminal conviction,
                including “all tangible evidence and things, as well as a copy of all
                other data compilations from which information could be obtained
                . . .;

                3.      The Louisiana Constitution and the Fourteenth Amendment
                to the United States Constitution provide litigants with equal
                protection of the law, due process, and access to the courts.

Id. at p.2, 645 So. 2d at 822. What is conspicuously absent from plaintiff’s pleading in the

Marler decision was 1) a specific objection to the accuracy of the transcript that was provided, 2)

a proffer as to the specific inaccuracy of the provided transcript, and 3) a showing as to the

materiality of the proffered inaccuracy. See id.

        In the recent Second Circuit case of Pesnell v. Sessions, 51,871 (La. App. 2 Cir.

2/28/2018), the court examined the plaintiff’s right of access to the raw audio recording of his

criminal trial with the context of the Louisiana Public Records Law. In that case, the plaintiff

                                                   4
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 178 of 183




noted several incendiary comments made by the prosecutor in his closing argument, and

objections to said comments by his defense counsel, were not reflected in the transcript of the

proceedings. Id. at p.5. The court found that the plaintiff stated a cause of action to challenge

the constitutionality of the provision of the Louisiana Public Records Law that excluded audio

recordings of state court proceedings from the provisions of the law.           Id. at p.14.   This

constitutional challenge, if successful, would provide plaintiff with a right of access to the audio

recording of his criminal proceedings under the Public Records Law. The significance of the

court’s holding in Pesnell to the extant case is that plaintiff’s contention to a right of access to

the raw audio of his criminal trial was accompanied by a specific objection to the accuracy of the

transcript and a showing that the inaccuracy was material to a potential challenge of the validity

of his criminal conviction.

       At this point, it is important to recognize that, while the cases of Marler and Pesnell are

instructive as to the analysis of a criminal defendant’s right of access to an audio recording of

his/her criminal proceedings, the context of that analysis within the Louisiana Public Records

Law is NOT controlling in this case. It is without question that, in seeking a record or document

held by the government, the status of the seeker as a “general member of the public” under the

public records act is wholly distinct from the status of the seeker as a “criminal defendant”

within a state provided direct appeal or collateral review proceedings. While not specifically

provided for by Louisiana jurisprudence applying Louisiana Public Records Law; Federal FOIA

jurisprudence provides that, in seeking a record under FOIA, the actual interest of the individual

seeker is irrelevant. The only relevant interest analyzed as to the determination of the rights of

the seeker to a particular record under FOIA is the interest of the seeker as a general member of

the public, no more, no less. See Avondale Indus. Inc. v. NLRB, 90 F.3d 955, 958-59 (5th Cir.

1996). Presumably, this analysis applies to the Louisiana Public Records Law as well.

       In this particular context, petitioner is NOT seeking production of the raw audio and

notes of Dr. Garriga’s testimony as a general member of the public under the Louisiana Public

Records Law. As previously briefed to this Court, petitioner is seeking this record as a criminal

defendant, within a statutorily provided collateral review proceeding, implicating her specific

                                                 5
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 179 of 183




interest in an adequate, meaningful and effective appellate review of her criminal proceedings, as

guaranteed by the Due Process Clauses of the United States Constitution and the Louisiana

Constitution of 1974. See Draper v. Washington, 372 U.S. 487, 495 (1963); Griffin v. Illinois,

351 U.S. 12, 20 (1956); U.S. v. Selva, 559 F.2d 1303, 1305-06 (5th Cir. 1977); U.S. v. Charles,

313 F.3d 1278, 1283 (11th Cir. 2002). It is this specific interest in adequate, meaningful and

effective appellate review which is controlling: the potential restrictions of the Louisiana Public

Records Act, and the pending determination of the constitutionality thereof as reflected in

Pesnell, is irrelevant to this Court’s determination.

       Similar to the circumstances in Pesnell (the contextual legal predicates notwithstanding),

petitioner has identified specific inaccuracies in the transcript of Dr. Garriga’s December 16,

2014 testimony, particularly as it relates to her testimony as to Mr. Dobronich’s testimonial and

transactional mental capacity. Furthermore, the portion of transcript that has been challenged by

petitioner is material to a critical issue before this Court in plaintiff’s post conviction relief

petition, whether the State materially misrepresented its position with respect to said

transactional and testimonial capacity of Mr. Dobronich, which issue was essential to the

prosecution of petitioner in this case.

         Petitioner’s Motion to Compel filed on November 15, 2016, seeking both “the transcript

of the December 16, 2014 testimony of Dr. Michelle Garriga”, and “all raw audio and notes from

which a transcript can be produced”, was arguably premature as to the latter request. However,

as the State has provided a copy of the transcript in question, and as the petitioner has objected to

specific and material inaccuracies as to same; petitioner submits that request for the raw audio

and notes has ripened into a question for which this Court can now consider.

       It is unfortunate that the State finds itself in its current position, that it potentially cannot

obtain a court reporter who can transcribe a recording, reported in an arguably outdated format,

in compliance with statute and regulations regarding the preparation of said transcript. Having

said that, the State’s predicament is due to no fault, at all, of petitioner, who stands to sustain

material prejudice and has made a timely and legitimate request to fully pursue her rights to

challenge her criminal conviction. As such, within the context of this currently pending Writ

                                                  6
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 180 of 183




Application for post conviction relief, plaintiff herein supplements her original application to this

Court to require the State to produce the raw audio and notes of the December 16, 2014

testimony of Dr. Garriga, as originally requested, in accordance with her Due Process rights of

adequate, meaningful, and effective appellate review.

                                 CONCLUSION and PRAYER

       WHEREFORE, based on the above, applicant prays for, and is entitled to, post

conviction relief under La. C. Cr. P. Articles 926, et seq. arising from several distinct violations

of the Due Process Clause and Compulsory Process Clause of the United States Constitution and

Louisiana Constitution. Additionally, and alternatively, to the extent that this Court accepts the

averments of the State of Louisiana and the holdings of the District Court regarding the State’s

“revised” position on the mental competence of Sidney Dobronich; applicant is entitled to

compel the deposition testimony of Dr. Michelle Garriga, in order to meaningfully appeal the

rulings of the District Court below.

       As a supplement to the previous paragraph, petitioner further prays that the State be

required to produce the raw audio and notes of the December 16, 2014 testimony of Dr. Garriga,

as originally requested in her November 15, 2016 Motion to Compel.

                                              Respectfully Submitted,




                                              CLAIBORNE W. BROWN (25594)
                                              1070-B West Causeway Approach
                                              Mandeville, LA 70471
                                              Telephone: (985) 845-2824
                                              Facsimile: (985) 246-3199
                                              cwbrown@cwbrownlaw.com




                                                 7
  Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 181 of 183



                                 CERTIFICATE OF SERVICE

       I do hereby certify that I have served a copy of the above and foregoing pleading on all

counsel of record herein by hand delivery and/or mailing same by electronic mail or United

States Mail, properly addressed and first class postage prepaid, on this 12th day of April, 2018.




                                              CLAIBORNE W. BROWN (25594)
                                              1070-B West Causeway Approach
                                              Mandeville, LA 70471
                                              Telephone: (985) 845-2824
                                              Facsimile: (985) 246-3199
                                              cwbrown@cwbrownlaw.com




                                                 8
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 182 of 183
Case 2:19-cv-02241-BWA-DMD Document 1-14 Filed 03/11/19 Page 183 of 183
